--------------------------------------------------------------------------------

EXECUTION VERSION
 
 
 

--------------------------------------------------------------------------------




CREDIT AGREEMENT


dated as of February 10, 2009


Among


BOOTS & COOTS SERVICES, LLC
as Borrower,


BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
as Parent,


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Issuing Lender and Swing Line Lender,


and


THE LENDERS NAMED HEREIN
as Lenders


$54,400,000
 
 
 

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION
As Sole Lead Arranger

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





       
Page
                   
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1
 
Section 1.1
 
Certain Defined Terms
1
 
Section 1.2
 
Computation of Time Periods
27
 
Section 1.3
 
Accounting Terms; Changes in GAAP
27
 
Section 1.4
 
Classes and Types of Advances
27
 
Section 1.5
 
Miscellaneous
27
ARTICLE 2
CREDIT FACILITIES
28
 
Section 2.1
 
Revolving and Term Commitments.
28
 
Section 2.2
 
Letters of Credit
29
 
Section 2.3
 
Swing Line Advances
35
 
Section 2.4
 
Advances
38
 
Section 2.5
 
Prepayments
41
 
Section 2.6
 
Repayment
43
 
Section 2.7
 
Fees
43
 
Section 2.8
 
Interest
44
 
Section 2.9
 
Illegality
45
 
Section 2.10
 
Breakage Costs
46
 
Section 2.11
 
Increased Costs
46
 
Section 2.12
 
Payments and Computations
48
 
Section 2.13
 
Taxes
49
 
Section 2.14
 
Replacement of Lenders
51
 
Section 2.15
 
Increase in Commitments
52
ARTICLE 3
CONDITIONS OF LENDING
54
 
Section 3.1
 
Conditions Precedent to Initial Borrowings and the Initial Letter of Credit
54
 
Section 3.2
 
Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit
58
 
Section 3.3
 
Determinations Under Sections 3.1 and 3.2
59
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
59
 
Section 4.1
 
Organization
59
 
Section 4.2
 
Authorization
59


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





       
Page
                     
Section 4.3
 
Enforceability
60
 
Section 4.4
 
Financial Condition
60
 
Section 4.5
 
Ownership and Liens; Real Property
60
 
Section 4.6
 
True and Complete Disclosure
60
 
Section 4.7
 
Litigation
61
 
Section 4.8
 
Compliance with Agreements
61
 
Section 4.9
 
Pension Plans
61
 
Section 4.10
 
Environmental Condition
62
 
Section 4.11
 
Subsidiaries
63
 
Section 4.12
 
Investment Company Act
63
 
Section 4.13
 
Taxes
63
 
Section 4.14
 
Permits, Licenses, etc
63
 
Section 4.15
 
Use of Proceeds
63
 
Section 4.16
 
Condition of Property; Casualties
64
 
Section 4.17
 
Insurance
64
 
Section 4.18
 
Security Interest
64
ARTICLE 5
AFFIRMATIVE COVENANTS
64
 
Section 5.1
 
Organization
64
 
Section 5.2
 
Reporting.
65
 
Section 5.3
 
Insurance
69
 
Section 5.4
 
Compliance with Laws
70
 
Section 5.5
 
Taxes
70
 
Section 5.6
 
New Subsidiaries
70
 
Section 5.7
 
Security
71
 
Section 5.8
 
Accounts
71
 
Section 5.9
 
Records; Inspection
71
 
Section 5.10
 
Maintenance of Property
71
 
Section 5.11
 
Borrowing Base Audits; Appraisal Reports
71
 
Section 5.12
 
Landlord Agreements
72
ARTICLE 6
NEGATIVE COVENANTS
72


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





       
Page
                     
Section 6.1
 
Debt
72
 
Section 6.2
 
Liens
73
 
Section 6.3
 
Investments
74
 
Section 6.4
 
Acquisitions
75
 
Section 6.5
 
Agreements Restricting Liens
75
 
Section 6.6
 
Use of Proceeds; Use of Letters of Credit
75
 
Section 6.7
 
Corporate Actions
76
 
Section 6.8
 
Sale of Assets
76
 
Section 6.9
 
Restricted Payments
76
 
Section 6.10
 
Affiliate Transactions
77
 
Section 6.11
 
Line of Business
77
 
Section 6.12
 
Hazardous Materials
77
 
Section 6.13
 
Compliance with ERISA
77
 
Section 6.14
 
Sale and Leaseback Transactions
78
 
Section 6.15
 
Operating Leases
78
 
Section 6.16
 
Limitation on Hedging
78
 
Section 6.17
 
Minimum Tangible Net Worth
79
 
Section 6.18
 
Leverage Ratio
79
 
Section 6.19
 
Fixed Charge Coverage Ratio
79
 
Section 6.20
 
Capital Expenditures
79
 
Section 6.21
 
Landlord Agreements
79
 
Section 6.22
 
Borrowing Base Deficiency
79
 
Section 6.23
 
 Non-Obligor Entities
79
 
Section 6.24
 
Amendment of the Subordinated Debt Terms
80
ARTICLE 7
DEFAULT AND REMEDIES
80
 
Section 7.1
 
Events of Default
80
 
Section 7.2
 
Optional Acceleration of Maturity
82
 
Section 7.3
 
Automatic Acceleration of Maturity
82
 
Section 7.4
 
Set-off
83
 
Section 7.5
 
Remedies Cumulative, No Waiver
83


 
-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





       
Page
                     
Section 7.6
 
Application of Payments
84
ARTICLE 8
THE ADMINISTRATIVE AGENT
85
 
Section 8.1
 
Appointment, Powers, and Immunities
85
 
Section 8.2
 
Reliance by Administrative Agent
85
 
Section 8.3
 
Defaults
86
 
Section 8.4
 
Rights as Lender
86
 
Section 8.5
 
Indemnification
86
 
Section 8.6
 
Non-Reliance on Administrative Agent and Other Lenders
88
 
Section 8.7
 
Resignation of Administrative Agent and Issuing Lender
88
 
Section 8.8
 
Collateral Matters
89
ARTICLE 9
MISCELLANEOUS
90
 
Section 9.1
 
Costs and Expenses
90
 
Section 9.2
 
Indemnification; Waiver of Damages
90
 
Section 9.3
 
Waivers and Amendments
91
 
Section 9.4
 
Severability
93
 
Section 9.5
 
Survival of Representations and Obligations
93
 
Section 9.6
 
Binding Effect
93
 
Section 9.7
 
Lender Assignments and Participations
93
 
Section 9.8
 
Confidentiality
95
 
Section 9.9
 
Notices, Etc
95
 
Section 9.10
 
Business Loans
96
 
Section 9.11
 
Usury Not Intended
96
 
Section 9.12
 
Usury Recapture
97
 
Section 9.13
 
Governing Law
97
 
Section 9.14
 
Submission to Jurisdiction
97
 
Section 9.15
 
Execution in Counterparts
98
 
Section 9.16
 
Waiver of Jury
98
 
Section 9.17
 
USA Patriot Act
98


 
-iv-

--------------------------------------------------------------------------------

 

EXHIBITS:


Exhibit A
– Form of Assignment and Acceptance

Exhibit B
– Form of Borrowing Base Certificate

Exhibit C
– Form of Compliance Certificate

Exhibit D
– Form of Guaranty

Exhibit E
– Form of Notice of Borrowing

Exhibit F
– Form of Notice of Continuation or Conversion

Exhibit G
– Form of Pledge and Security Agreement

Exhibit H-1
– Form of Revolving Note

Exhibit H-2
– Form of Swing Line Note

Exhibit H-3
– Form of Term Note



SCHEDULES:


Schedule I
– Pricing Schedule

Schedule II
– Commitments, Contact Information

Schedule 1.1
- Existing Letters of Credit

Schedule 3.1
– Owned and Leased Real Properties

Schedule 4.1
– Organizational Information

Schedule 4.11
– Subsidiaries

Schedule 6.3
– Permitted Investments


 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


This CREDIT AGREEMENT dated as of February 10, 2009 (the “Agreement”) is among
(a) Boots & Coots Services, LLC, a Texas limited liability company (the
"Borrower"), (b) Boots & Coots International Well Control, Inc., a Delaware
corporation (the "Parent"), (c) the Lenders (as defined below), and (c) Wells
Fargo Bank, National Association as Swing Line Lender (as defined below),
Issuing Lender (as defined below), and as Administrative Agent (as defined
below) for the Lenders.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:


ARTICLE 1


DEFINITIONS AND ACCOUNTING TERMS


Section 1.1              Certain Defined Terms.  The following terms shall have
the following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


"Acceptable Security Interest" means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) secures the Obligations, and (d) is perfected and
enforceable against the Credit Party which created such security interest.


"Account Control Agreement" shall mean, as to any deposit account of any Credit
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent, among the Credit Party owning
such deposit account, the Administrative Agent and such other bank governing
such deposit account.


"Account Debtor Limit" means, for any particular Foreign Account Debtor, the
amount equal to (a) the credit limit applied to such Foreign Account Debtor by
the insurer providing the Foreign Credit Insurance minus (b) all claims (whether
paid or outstanding) submitted to such insurer which may be applied against such
credit limit.


"Acquisition" means the purchase by any Credit Party of any business, including
the purchase of associated assets or operations or the Equity Interests of a
Person.


"Adjusted Base Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Rate in effect on such day plus 1.50%, and (c) a rate
determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.50%.  Any change in the Adjusted Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate, Daily One-Month LIBOR or the
Federal Funds Rate.

 

--------------------------------------------------------------------------------

 

"Adjusted EBITDA" means, for any Person and for any period, (a) EBITDA for such
Person for such period minus (b) cash taxes paid by such Person during such
period minus (c) Maintenance Capital Expenditures.


"Administrative Agent" means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Advance" means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.


"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.


"Agreement" means this Credit Agreement among the Parent, the Borrower, the
Lenders, the Swing Line Lender, the Issuing Lender and the Administrative Agent.


"Applicable Margin" means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.8(c).


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Asset Sale" means (a) any sale, transfer, or other disposition of any Property,
by any Credit Party and (b) any issuance or sale of any Equity Interests of any
Subsidiary of the Parent, in each case, to any Person other than a Credit Party;
provided that, any sale, transfer or other disposition of Property from one
Credit Party to another Credit Party as permitted under Section 6.8(a) and the
sale of inventory in the ordinary course as permitted under Section 6.8(b) shall
not constitute an "Asset Sale" for purposes of this Agreement.


"Assignment and Acceptance" means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.


"AutoBorrow Agreement" means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.


"Availability" means, as of a date of determination, an amount equal to (a) the
lesser of (i) the aggregate Revolving Commitments in effect at such time and
(ii) the Borrowing Base in effect at such time, minus (b) the sum of (i) the
outstanding amount of all Revolving Advances plus (ii) the outstanding amount of
all Swing Line Advances plus (iii) the Letter of Credit Exposure.

 
-2-

--------------------------------------------------------------------------------

 

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender (other than a Defaulting Lender) or any Affiliate
of a Lender (other than a Defaulting Lender): (a) commercial credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).


“Banking Services Obligations" means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


"Base Rate Advance" means an Advance which bears interest based upon the
Adjusted Base Rate.


"Bilateral Agreement" means that certain Credit and Security Agreement dated as
of March 3, 2006 by and among the Parent and Wells Fargo acting through its
Wells Fargo Business Credit operating division as the sole lender, as heretofore
amended.


"Borrower" means Boots & Coots Services, LLC, a Texas limited liability company.


"Borrowing" means a Revolving Borrowing, Term Borrowing or a Swing Line
Borrowing.


"Borrowing Base" means, without duplication, the sum (a) 80% of the Domestic
Eligible Receivables plus (b) 80% of the Foreign Eligible Receivables, in each
case, determined as of the date of the Borrowing Base Certificate then most
recently delivered pursuant to this Agreement.  Any change in the Borrowing Base
shall be effective as of the date of the Borrowing Base Certificate then most
recently delivered pursuant to this Agreement; provided that, should the
Borrower fail to deliver the Administrative Agent and the Lenders the Borrowing
Base Certificate as required under Section 5.2(d), the Administrative Agent may
nonetheless redetermine the Borrowing Base from time-to-time thereafter in its
sole discretion until the Administrative Agent and the Lenders receive the
required Borrowing Base Certificate, whereupon the Administrative Agent shall
redetermine the Borrowing Base based on such Borrowing Base Certificate and the
other terms hereof.


"Borrowing Base Certificate" means certificate executed by Responsible Officer
of the Parent in the form of the attached Exhibit B and including the following:
(a) accounts receivable and accounts payable aging reports for each Credit Party
with grand totals, (b) an activity and dilution report showing the beginning of
month balance, cash collections, credit memos issued and ending balance for
accounts receivable, and (c) all other information as reasonably requested by
the Administrative Agent.


"Borrowing Base Deficiency" means the excess, if any, of (a) the sum of the
outstanding principal amount of all Swing Line Advances and all Revolving
Advances plus the Letter of Credit Exposure over (b) the lesser of (i) aggregate
amount of Revolving Commitments, and (ii) the Borrowing Base then in effect.

 
-3-

--------------------------------------------------------------------------------

 

"Business Day" means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, Texas, and (b) if the applicable Business Day relates to any
Eurodollar Advances, on which dealings are carried on by commercial banks in the
London interbank market.


"Capital Expenditures" for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.


"Capital Leases" means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.


"Cash Collateral Account" means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).


"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.


"Change in Control" means the occurrence of any of the following events:


(a)            the Borrower ceases to own, either directly or indirectly, 100%
of the Equity Interest in any of its Subsidiaries other than as a result of
transaction permitted under Section 6.7 or Section 6.8;


(b)            the Parent ceases to directly own 100% of the Equity Interests in
the Borrower or to directly or indirectly own 100% of the Equity Interests in
any other Subsidiary thereof other than as a result of transaction permitted
under Section 6.7 or Section 6.8;


(c)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 15% or more of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

 
-4-

--------------------------------------------------------------------------------

 

(d)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(e)            Dewitt H. Edwards ceases to be the Chief Operating Officer of the
Parent or to be actively engaged in the executive management of the Parent and
is not replaced with an individual of comparable qualifications within six
months after he ceases to be the Chief Operating Officer of the Parent or to be
actively engaged in the executive management of the Parent; or


(f)             Jerry Winchester ceases to be the Chief Executive Officer of the
Parent or to be actively engaged in the executive management of the Parent and
is not replaced with an individual of comparable qualifications within six
months after he ceases to be the Chief Executive Officer of the Parent or to be
actively engaged in the executive management of the Parent.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


"Class" has the meaning set forth in Section 1.4.


"Closing Date" means February 10, 2009.


"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.


"Collateral" means (a) all property of the Credit Parties which is "Collateral"
and "Mortgaged Property" (as defined in each of the Mortgages and the Security
Agreements, as applicable) or similar terms used in the Security Documents,
including but not limited to, all Snubbing Units and Snubbing Unit Agreements,
and (b) all amounts contained in any Credit Party's bank accounts.


"Commitment Fee" means the fees required under Section 2.7(a).


"Commitments" means, as to any Lender, its Revolving Commitment and its Term
Commitment, if applicable.

 
-5-

--------------------------------------------------------------------------------

 

"Compliance Certificate" means a compliance certificate executed by a
Responsible Officer of the Parent and a Responsible Officer of the Borrower or
such other Person as required by this Agreement in substantially the same form
as Exhibit C.


"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent, the Borrower or any Subsidiary, are treated as a
single employer under Section 414 of the Code.


"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.4(b).


"Credit Documents" means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, any Autoborrow Agreement, the Fee
Letter, and each other agreement, instrument, or document executed at any time
in connection with this Agreement.


"Credit Parties" means the Borrower, the Parent and the other Guarantors.


"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one (1) month period.


"Debt" means, for any Person, without duplication:  (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit; (c)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made; (d)
obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property, services, or Acquisitions
(including, without limitation, any earn-out obligations, contingent
obligations, or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person); (f) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (g) obligations of such Person under any Hedging Arrangement (except
that such obligations shall not constitute Debt for purposes of the calculations
for compliance under Sections 6.17 through 6.19); (h) obligations of such Person
owing in respect of redeemable preferred stock or other preferred Equity
Interest of such Person; (i) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt; (j) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person, and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

 
-6-

--------------------------------------------------------------------------------

 

“Debt Incurrence” means any issuance or sale by the Parent or any of its
Subsidiaries of any Funded Debt after the Effective Date other than Permitted
Debt.


“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalent investments received by the Parent or any of its
Subsidiaries from such Debt Incurrence after payment of, or provision for, all
underwriter fees and expenses, original issued discount, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other out-of-pocket fees and expenses
actually incurred in connection with such Debt Incurrence; provided that, an
original issued discount shall not reduce the amount of such Debt Incurrence
Proceeds unless such discount is due and payable at or immediately following the
closing of such Debt Incurrence and such discount has not already been taken
into account to reduce the amount of proceeds received by the Parent or such
Subsidiary from such Debt Incurrence.


"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Advances or participations in Letter of Credit Obligations or Swing Line
Advances required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless, with the consent of the
Administrative Agent and the Borrower (which consent may be withheld at the sole
discretion of the Administrative Agent and the Borrower), such failure has been
cured, (b) has indicated to the Administrative Agent that such Lender will not
fund any portion of the Advances or participations in Letter of Credit
Obligations or Swing Line Advances required to be funded by it hereunder,
unless, with the consent of the Administrative Agent and the Borrower (which
consent may be withheld at the sole discretion of the Administrative Agent and
the Borrower), such Lender actually funds such Advances or participations, (c)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or unless, with
the consent of the Administrative Agent (which consent may be withheld at the
sole discretion of the Administrative Agent), such failure has been cured, (d)
has, or has an Affiliate that has, been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding, or (e) the Administrative Agent
believes, in good faith, has become a "defaulting lender" under any other credit
facility to which such Lender is a party and has received notice of such belief
from the Administrative Agent unless, with the consent of the Administrative
Agent (which consent may be withheld at the sole discretion of the
Administrative Agent), the consequences resulting in such "defaulting lender"
status is no longer in effect.


"Dollars" and "$" means lawful money of the United States of America.


"Domestic Account Debtor" means, with respect to any Receivable of any Credit
Party, any account debtor of such Receivable which is not a Foreign Account
Debtor.

 
-7-

--------------------------------------------------------------------------------

 

"Domestic Eligible Receivable" means an Eligible Receivable of any Credit Party
which is owed by a Domestic Account Debtor so long as the Administrative Agent
has an Acceptable Security Interest in such Eligible Receivable and such
Eligible Receivable is not subject to any third party's rights (including
Permitted Liens) which would be superior to the Lien and rights of the
Administrative Agent created under the Security Documents.


"Domestic Equipments" means all equipments, vehicles and spare parts, including
all Snubbing Units, owned by the Parent or any Subsidiary and appraised under
the third party appraisal report delivered to Administrative Agent under Section
3.1(l).


"EBITDA" means, without duplication, for the Parent and for any period, the sum
of (a) the Parent's consolidated Net Income for such period plus (b) to the
extent deducted in determining Parent's consolidated Net Income, Interest
Expense, income taxes, depreciation, amortization and such other add-backs
allowed pursuant to Article 11, Regulation S-X of the Securities Act of 1933;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC or in a manner otherwise acceptable to the Administrative
Agent.


"Effective Date" means the date of this Agreement.


"Eligible Assignee" means (a) a Lender, (b) any Affiliate of a Lender approved
by the Administrative Agent, (c) any Approved Fund approved by the
Administrative Agent, or (d) any other Person (other than a natural Person)
approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.7, the Borrower, such approval not to be unreasonably withheld or
delayed by the Borrower and such approval to be deemed given by the Borrower if
no objection is received by the Administrative Agent from the Borrower within
five Business Days after notice of such proposed assignment has been provided to
the Borrower; provided, however, that (i) neither the Parent nor any Affiliate
of the Parent shall qualify as an Eligible Assignee, and (ii) approval by the
Administrative Agent of an Eligible Assignee shall not be unreasonably withheld,
provided however, any disapproval by the Administrative Agent of a Person that
fails to meet any of the following criteria shall not be considered
unreasonable:  (A) any commercial bank, savings and loan association or savings
bank organized under the laws of the United States of America, or any state
thereof, or any other Person, that has a combined capital and surplus of less
than $100,000,000, (B) any commercial bank or Person organized under the laws of
any other country, or a political subdivision of any such country, which is not
a member of the Organization for Economic Cooperation and Development, or (C)
any commercial bank or Person organized under the laws of any other country, or
a political subdivision of any such country, which is a member of the
Organization for Economic Cooperation and Development and has a combined capital
and surplus of less than $100,000,000.


"Eligible Receivables" means, as to the Parent and its consolidated
Subsidiaries, on a consolidated basis and without duplication, all Receivables
of such Person, in each case reflected on its books in accordance with GAAP
which conform to the representations and warranties in Article 4 hereof and in
the Security Documents to the extent such provisions are applicable to the
Receivables, and each of which meets all of the following criteria on the date
of any determination:

 
-8-

--------------------------------------------------------------------------------

 

(a)            such Credit Party has good and marketable title to such
Receivable,


(b)            such Receivable has been billed substantially in accordance with
billing practices of such Credit Party in effect on the Closing Date and such
Receivable is not unpaid for more than 90 days from the date of the invoice;


(c)            such Receivable was created in the ordinary course of business of
any Credit Party from the performance by such Credit Party of services which
have been fully and satisfactorily performed (and not a progress billing or
contingent upon any further performance), or from the absolute sale on open
account (and not on consignment, on approval or on a "sale or return" basis) by
such Credit Party of goods (i) in which such Credit Party had sole and complete
ownership and (ii) which have been shipped or delivered to the account debtor,
evidencing which such Credit Party has possession of shipping or delivery
receipts;


(d)            such Receivable represents a legal, valid and binding payment
obligation of the account debtor thereof enforceable in accordance with its
terms and arises from an enforceable contract;


(e)            such Receivable is owed by an account debtor that the Credit
Parties deem to be creditworthy and is not owed by an account debtor which has
(i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state, federal
or foreign bankruptcy laws, (iv) has admitted in writing its inability to, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;


(f)             the account debtor on such Receivable is not a Credit Party, an
Affiliate of a Credit Party, nor a director, officer or employee of a Credit
Party or of an Affiliate of Credit Party;


(g)            such Receivable is evidenced by an invoice and not by any chattel
paper, promissory note or other instrument;


(h)            such Receivable is not due from a Domestic Account Debtor that
has at any time more than 25% of its aggregate Receivables owed to any Credit
Party more than 90 days past due;


(i)             such Receivable is not due from a Foreign Account Debtor that
has at any time more than 35% of its aggregate Receivables owed to any Credit
Party more than 90 days past due;


(j)             such Receivable, together with all other Receivables due from
the same Domestic Account Debtor, does not comprise more than 15% of the
aggregate Eligible Receivables (provided, however, that the amount of any such
Receivable excluded pursuant to this clause (i) shall only be the excess of such
amount);

 
-9-

--------------------------------------------------------------------------------

 

(k)            such Receivable is not subject to any set-off, counterclaim,
defense, allowance or adjustment and there has been no dispute, objection or
complaint by the account debtor concerning its liability for such Receivable or
a claim for any such set-off, counterclaim, defense, allowance or adjustment by
the account debtor thereof;


(l)             such Receivable is owed in Dollars;


(m)           such Receivable is not due from the United States government, or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Administrative Agent in such Receivable has been complied with to
the Administrative Agent’s satisfaction;


(n)            such Receivable is not owed by an account debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report or requires any Credit Party to qualify to do business
in order to permit such Credit Party to seek judicial enforcement in such
jurisdiction of payment of such Receivable, unless such Credit Party has filed
such report or qualified to do business in such jurisdiction;


(o)            such Receivable is not the result of (i) a credit balance
relating to a Receivable more than 90 days past the invoice date, (ii)
work-in-progress, (iii) finance or service charges, or (iv) payments of
interest;


(p)            such Receivable has not been written off the books of any Credit
Party or otherwise designated as uncollectible by any Credit Party;


(q)            such Receivable is not subject to any reduction thereof, other
than discounts and adjustments given in the ordinary course of business and
deducted from such Receivable;


(r)             such Receivable is not a newly created Receivable resulting from
the unpaid portion of a partially paid Receivable; and


(s)            such Receivable is not otherwise deemed ineligible by the
Administrative Agent in its reasonable credit judgment, including such
Receivable from any account debtor that does not have a satisfactory credit
standing (as determined in the sole discretion of the Administrative Agent).


In the event that a Receivable which was previously an Eligible Receivable
ceases to be an Eligible Receivable hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.  In determining the
amount of an Eligible Receivable, the face amount of such Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances, payables or obligations to the account debtor
(including any amount that any Credit Party may be obligated to rebate to an
account debtor pursuant to the terms of any agreement or understanding (written
or oral)), (ii) all taxes, duties or other governmental charges included in such
Receivable, and (iii) the aggregate amount of all cash received in respect of
such Receivable but not yet applied by any Credit Party to reduce the amount of
such Receivable.

 
-10-

--------------------------------------------------------------------------------

 

"Environment" or "Environmental" shall have the meanings set forth in 42
U.S.C.  9601(8) (1988).


"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.


"Environmental Law" means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources; (b)
solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.


"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.


“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Parent or any of
its Subsidiaries other than equity securities issued (i) to the Parent or one of
its Subsidiaries, (ii) pursuant to employee or director and officer stock option
plans in the ordinary course of business, or (iii) to the seller(s) as
consideration in connection with any Acquisition.


“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Parent or any of its
Subsidiaries from such Equity Issuance (other than from any other Credit Party)
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Equity Issuance.

 
-11-

--------------------------------------------------------------------------------

 

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.


"Eurodollar Advance" means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).


"Eurodollar Base Rate" means (a) in determining Eurodollar Rate for purposes of
the "Daily One Month LIBOR", the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the "Daily One-Month LIBOR", as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/8th of 1%) equal to the interest rate per annum set forth on the Reuters
Reference LIBOR1 page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m.  (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if such quotation is not available for any reason, then
for purposes of this clause (b), Eurodollar Base Rate shall then be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent's London Branch (or other branch or
Affiliate of the Administrative Agent) to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period).


"Eurodollar Rate" means a rate per annum determined by the Administrative Agent
pursuant to the following formula:





 
Eurodollar Rate  =
Eurodollar Base Rate
     
1.00 – Eurodollar Reserve Percentage
 



Where,


“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities.  The Eurodollar Rate for each outstanding Advance
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 
-12-

--------------------------------------------------------------------------------

 

"Event of Default" has the meaning specified in Section 7.1.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Existing Letters of Credit" means the letters of credit issued by the Issuing
Lender under the Bilateral Agreement and listed on the attached Schedule 1.1.


"Existing Long L/Cs" means the Existing Letters of Credit which have an expiry
date later than 5 Business Days prior to the Revolving Maturity Date.


"Fair Market Value" means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or, pursuant to a specific delegation of authority by such board of
directors or a designated senior executive officer, of the Parent, or the
Subsidiary of the Parent selling such asset.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.


"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.


"Fee Letter" means that certain fee letter dated as of December 2, 2008 among
the Parent, the Borrower and Wells Fargo.


"Financial Statements" means, for any period, the consolidated and consolidating
financial statements of the Parent and its Subsidiaries, including statements of
income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of the end of such period, all prepared in accordance
with GAAP.


“Fixed Charge Coverage Ratio” means, as of each fiscal quarter end, the ratio of
(a) the Parent's consolidated Adjusted EBITDA for the four-fiscal quarter period
then ended to (ii) Fixed Charges for the four-fiscal quarter period then ended.


“Fixed Charges” means, with respect to any period and with respect to any Person
and without duplication, the sum of (a) Interest Expense for such period plus
(b) as of the end of such period, the current portion of long term Debt,
including the current portion of Capital Leases and the current portion of the
Term Loan but excluding the scheduled principal payment of the Term Loan due on
the Term Maturity Date and the principal payment of the Revolving Loan due on
the Revolving Maturity Date.

 
-13-

--------------------------------------------------------------------------------

 

"Foreign Account Debtor" means, with respect to any Receivable of any Credit
Party, any account debtor of such Receivable (including any foreign government
or any department, agency, public corporation, or instrumentality thereof) which
(a) does not maintain its chief executive office in the U.S. or Canada, (b) is
not organized under applicable law of the U.S. or any state of the U.S., or (c)
is not deemed ineligible by the Administrative Agent in its sole discretion.


"Foreign Credit Insurance" means a credit insurance carried by any Credit Party
which insures Receivables owing by Foreign Account Debtors.


"Foreign Eligible Receivable" means an Eligible Receivable of any Credit Party
which is owed by a Foreign Account Debtor; provided that:


(a)            such Eligible Receivable must be backed by either (i) a Foreign
Credit Insurance policy which (A) is issued by an insurer and covering such
risks, in each case, acceptable to the Administrative Agent, (B) is in an amount
which covers all such Eligible Receivables, both individually and in the
aggregate, (C) has been assigned to the Administrative Agent pursuant to
documentation acceptable to the Administrative Agent, and (D) the insurer has
accepted the assignment to the Administrative Agent pursuant to documentation
acceptable to the Administrative Agent, or (ii) a letter of credit which is in
such amount, issued by an issuer and in form and substance satisfactory to the
Administrative Agent, and in which the Administrative Agent has a perfected,
first priority Lien; and


(b)            if such Eligible Receivable is backed by a Foreign Credit
Insurance policy as provided in clause (a)(i) above, then such Eligible
Receivable shall constitute "Foreign Eligible Receivable" only to the extent
that (i) the amount of such Eligible Receivable owing by a Foreign Account
Debtor does not exceed its applicable Account Debtor Limit, and (ii) the
aggregate amount of such Eligible Receivables does not exceed the Maximum Policy
Limit.


“Foreign Subsidiary” means any Subsidiary of Parent that is a “controlled
foreign corporation” as defined in Section 957 of the Code.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"Funded Debt" of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f), and (h) of
the definition of "Debt"; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered "Funded Debt"
only to the extent such letters of credit are drawn or funded, (b) of the type
described in clause (i) of the definition of "Debt"; provided that such Debt
would otherwise qualify as "Funded Debt" under this definition, or (c) of the
type described in clauses (j) or (k) of the definition of "Debt" to the extent
that such guaranty covers, or such Lien secures, Debt of the type described in
clause (a) or clause (b) of this definition of "Funded Debt".  For the avoidance
of doubt, all Debt outstanding under this Agreement and all Debt under the
Wright Seller Note shall constitute "Funded Debt".

 
-14-

--------------------------------------------------------------------------------

 

"GAAP" means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.


"Governmental Authority" means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.


“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) the Parent, (b) the Subsidiaries and Affiliates of the Parent
listed on Schedule 4.11; and (b) each Subsidiary and each Affiliate of the
Parent that becomes a guarantor of all or a portion of the Obligations and which
has entered into either a joinder agreement substantially in the form attached
to the Guaranty or a new Guaranty; provided that no Foreign Subsidiary of the
Parent shall be required to become a Guarantor hereunder if the provision of
such guaranty by such Subsidiary would be materially disadvantageous to the
Parent from a tax perspective.


"Guaranty" means the Guaranty Agreement executed in substantially the same form
as Exhibit D.


"Hazardous Substance" means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.


"Hazardous Waste" means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.


"Hedging Arrangement" means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.


"Impacted Lender" means (a) any Lender that is at such time a Defaulting Lender
or (b) any Lender (other than the Lender serving as the Issuing Lender) with a
credit rating of less than A3 (as rated by Moody's) or a credit rating of less
than A- (as rated by S&P).


"Inactive Subsidiary" means each of Boots & Coots Special Services, Inc., a
Texas corporation, Elmagco, Inc., a Delaware corporation, Hell Fighters, Inc., a
Texas corporation, and IWC Engineering, Inc., a Texas corporation so long as (a)
such Subsidiary does not have any business operations and (b) the book value or
fair market value (whichever is greater) of such Subsidiary's assets, as
reflected in the most recent Financial Statement of the Parent, does not exceed
$100,000 individually, or in the aggregate for all such Subsidiaries; provided
that, any such Subsidiary shall immediately cease be an "Inactive Subsidiary" if
either of the conditions in clause (a) or (b) above are not met.

 
-15-

--------------------------------------------------------------------------------

 

"Interest Expense" means, for any period and with respect to any Person, total
cash interest expense, letter of credit fees and other fees and expenses
incurred by such Person in connection with any Debt (including but not limited
to Debt under this Agreement and Debt under the Wright Seller Note) for such
period (excluding the arrangement fees and the upfront fees due pursuant to the
Fee Letter to the Administrative Agent and the Lenders on or prior to the
Closing Date), whether paid or accrued (including that attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
Capital Leases), including, without limitation, all commissions, discounts, and
other fees and charges owed with respect to letters of credit and bankers'
acceptance financing, fees owed with respect to the Secured Obligations, and net
costs under Hedging Arrangements entered into addressing interest rates, all as
determined in conformity with GAAP.


"Interest Period" means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4.  The
duration of each such Interest Period shall be one, three, or six months, in
each case as the Borrower may select, provided that:


(a)            the Borrower shall select Interest Periods so that it is not
necessary to repay any portion of any Term Advance prior to the last day of the
applicable Interest Period in order to make a mandatory scheduled repayment
required pursuant to Section 2.6(b);


(b)            Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;


(c)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day;


(d)            any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and


(e)            the Borrower may not select any Interest Period for any Advance
which ends after the Term Maturity Date or the Revolving Maturity Date.

 
-16-

--------------------------------------------------------------------------------

 

"Inventory" of any Person means all inventory, including raw materials, work in
process or supplies or materials consumed in the business of such Person, now
owned or hereafter acquired by such Person, wherever located which is held for
sale.


"Issuing Lender" means Wells Fargo, in its capacity as the Lender that issues
Letters of Credit for the account of any Credit Party pursuant to the terms of
this Agreement.


"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.


“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swing Line
Lender and references the Revolving Lenders and the Term Lenders.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


"Letter of Credit" means any standby or commercial letter of credit issued by
the Issuing Lender for the account of a Credit Party pursuant to the terms of
this Agreement, in such form as may be agreed by the Borrower and the Issuing
Lender.


"Letter of Credit Application" means the Issuing Lender standard form letter of
credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by the Issuing Lender in connection with
the issuance of a Letter of Credit.


"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.


"Letter of Credit Exposure" means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower's payment
obligations under drawn Letters of Credit.


"Letter of Credit Maximum Amount" means $5,000,000; provided that, on and after
the Revolving Maturity Date, the Letter of Credit Maximum Amount shall be zero.


"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.


"Leverage Ratio" means, as of the end of each fiscal quarter, the ratio of (a)
all consolidated Funded Debt of the Parent as of the last day of such fiscal
quarter to (b) the Parent's consolidated EBITDA for the four-fiscal quarter
period then ended.

 
-17-

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).


"Liquid Investments" means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America; (b)
commercial paper issued by (i) any Lender or any Affiliate of any Lender or (ii)
any commercial banking institutions or corporations rated at least P-1 by
Moody's or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers'
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody's or AA by S&P; (d) repurchase agreements
which are entered into with any of the Lenders or any major money center banks
included in the commercial banking institutions described in clause (c) and
which are secured by readily marketable direct full faith and credit obligations
of the government of the United States of America or any agency thereof; (e)
investments in any money market fund which holds investments substantially of
the type described in the foregoing clauses (a) through (d); and (f) other
investments made through the Administrative Agent or its Affiliates and approved
by the Administrative Agent.  All the Liquid Investments described in clauses
(a) through (d) above shall have maturities of not more than 365 days from the
date of issue.


"Maintenance Capital Expenditure" means Capital Expenditures made by any Credit
Party to maintain the operations of any Credit Party at current levels; provided
however, the parties acknowledge that Capital Expenditures made to replace
existing equipment or to extend the life of existing fixed assets shall
constitute Maintenance Capital Expenditures.


"Majority Lenders" means (a) other than as provided in clause (b) below, two or
more Lenders holding at least 51% of the aggregate Maximum Exposure Amount and
(b) at any time when there is only one Lender, such Lender; provided that,


(i) with respect to amendments, waivers or consents relating to Section 2.1(a)
and Section 2.1(c)(i), "Majority Lenders" means the Majority Revolving Lenders;


(ii) with respect to amendments, waivers or consents relating to Section 2.1(b)
and Section 2.1(c)(ii), "Majority Lenders" means the Majority Term Lenders;


(iii) with respect to Section 2.4(c)(v), "Majority Lenders" means Lenders that
would be required to fund more than 50% of the Eurodollar Advances comprising
such requested Borrowing;


(iv) with respect to Section 7.2(a)(i), 7.2(b) and 7.3(b), "Majority Lenders"
means the Majority Revolving Lenders; and


(v) if there are two or more Lenders, the Revolving Commitment of, and the
portion of the Revolving Advances held or deemed held by, any Lender that is at
such time a Defaulting Lender, shall be excluded for purposes of making a
determination of "Majority Lenders".

 
-18-

--------------------------------------------------------------------------------

 

"Majority Revolving Lenders" means (a) other than as provided in clause (b)
below, two or more Revolving Lenders (other than Lenders that are at such time
Defaulting Lenders) holding at least 51% of the sum of (i) the aggregate
unfunded Revolving Commitments (excluding the Revolving Commitments of Lenders
that are at such time Defaulting Lenders) at such time plus (ii) the aggregate
unpaid principal amount of the Revolving Notes (with the aggregate amount of
each Lender’s risk participation and funded participation in the Letter of
Credit Exposure and Swing Line Advances being deemed as unpaid principal under
such Lender's Revolving Note but excluding the pro rata shares thereof for any
Lender that is at such time a Defaulting Lender) and (b) at any time when there
is only one Revolving Lender or there is only one Revolving Lender that is not
then a Defaulting Lender, such Revolving Lender.


"Majority Term Lenders" means (a) other than as provided in clause (b) below,
two or more Term Lenders holding at least 51% of the then aggregate unpaid
principal amount of the Term Notes and (b) at any time when there is only one
Term Lender, such Term Lender.


"Material Adverse Change" means a material adverse change (a) in the business,
condition (financial or otherwise), or results of operations of the Borrower and
its Subsidiaries, taken as a whole; (b) in the business, condition (financial or
otherwise), or results of operations of the Parent and its Subsidiaries, taken
as a whole; (c) on the validity or enforceability of this Agreement or any of
the other Credit Documents; or (d) on any Credit Party's (excluding Inactive
Subsidiary's) ability to perform its obligations under this Agreement, any Note,
the Guaranties or any other Credit Document.


"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Revolving Commitment held by such Lender at such time; plus (b) the
aggregate unpaid principal amount of the Revolving Note held by such Lender at
such time, (with the aggregate amount of such Lender’s risk participation and
funded participation in the Letter of Credit Exposure and Swing Line Advances
being deemed as unpaid principal under such Lender's Revolving Note); plus (c)
the aggregate unpaid principal amount of the Term Note held by such Lender at
such time.


"Maximum Policy Limit" means, for any particular Foreign Credit Insurance, (a)
the per annum maximum liability amount imposed by the insurer providing such
Foreign Credit Insurance minus (B) all claims (whether paid or outstanding)
submitted to such insurer which may be applied against such per annum maximum
liability amount.


"Maximum Rate" means the maximum nonusurious interest rate under applicable law.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.


"Mortgage" means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.


"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Parent or any member of the Controlled Group is
making or accruing an obligation to make contributions.

 
-19-

--------------------------------------------------------------------------------

 

"Net Cash Proceeds" means with respect to any sale, transfer, or other
disposition of any Property belonging to any Credit Party (including the sale or
transfer of stock or other Equity Interest and property insurance proceeds) all
cash and Liquid Investments received by any Credit Party from such sale,
transfer or other disposition after (a) payment of, or provision for, all
brokerage commissions and other reasonable out-of-pocket fees and expenses
actually incurred; (b) payment of any outstanding obligations relating to such
Property paid in connection with any such sale, transfer, or other disposition;
and (c) the amount of reserves recorded in accordance with GAAP for indemnity or
similar obligations of the Credit Parties directly related to such sale,
transfer or other disposition.


"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.


"Net Worth" means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.


“NOLV” means with respect to any fixed assets of any Credit Party permanently
located in the United States of America, the net orderly liquidation value
thereof as established by the third party appraisal report delivered to
Administrative Agent under Section 3.1(l), taking into account any loss,
destruction, damage, condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, confiscation, or the requisition, of such
Property, and any sale, transfer, lease, assignment, or other disposition of all
or any portion of such Property that has occurred since the most recent
appraisal report was delivered with respect to such Property.


"Non-Obligor Entity" means any Subsidiary or Affiliate of the Parent other than
the Borrower or any Guarantor.


"Nonordinary Course Asset Sales" means, any sales, conveyances, or other
transfers of Property made by any Credit Party (a) of any division of any Credit
Party, (b) of the Equity Interest in (i) the Parent by the Parent or any
Subsidiary of the Parent or (ii) a Subsidiary of the Parent by the Parent or any
Subsidiary of the Parent or (c) outside the ordinary course of business of any
assets of any Credit Party, whether in a transaction or related series of
transactions.


"Notes" means the Revolving Notes, the Term Notes and the Swing Line Note.


"Notice of Borrowing" means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit E.


"Notice of Continuation or Conversion" means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.

 
-20-

--------------------------------------------------------------------------------

 

"Obligations" means (a) all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the Credit Parties to the Lenders, the Swing Line
Lender, the Issuing Lender, or the Administrative Agent under this Agreement and
the Credit Documents, including, the Letter of Credit Obligations, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations and (b) all obligations of the Borrower or any other
Credit Party owing to Swap Counterparty under any Hedge Arrangements which are
permitted by the terms hereof.


“Other Taxes” has the meaning set forth in Section 2.13(b).


"Parent" has the meaning set forth in the introductory paragraph herein.


"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


"Permitted Debt" has the meaning set forth in Section 6.1.


"Permitted Investments" has the meaning set forth in Section 6.3.


"Permitted Liens" has the meaning set forth in Section 6.2.


"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.


"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.


"Prime Rate" means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco as its
prime rate, which rate may not be the lowest rate of interest charged by such
Lender to its customers.


"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.


"Receivables" of any Person means, at any date of determination thereof, the
unpaid portion of the obligation, as stated on the respective invoice or other
writing of a customer of such Person in respect of goods sold or services
rendered by such Person.


"Register" has the meaning set forth in Section 9.7(b).

 
-21-

--------------------------------------------------------------------------------

 

"Regulations T, U, and X" means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.


"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.


"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.


"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).


"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, or Vice President, (b) with respect to any
Person that is a limited liability company, if such Person has officers, then
such Person's Chief Executive Officer, President, Chief Financial Officer, or
Vice President, and if such Person is managed by members, then a Responsible
Officer of such Person's managing member, and if such Person is managed by
managers, then a manager (if such manager is an individual) or a Responsible
Officer of such manager (if such manager is an entity), and (c) with respect to
any Person that is a general partnership, limited partnership or a limited
liability partnership, the Responsible Officer of such Person's general partner
or partners.


"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term "Restricted Payment" shall not
include any dividend or distribution payable solely in Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.


"Revolving Advance" means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.


"Revolving Borrowing" means a Borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.4(b).


"Revolving Commitment" means, for each Lender, the obligation of each Lender to
advance to Borrower the amount set opposite such Lender's name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender as its Revolving Commitment in the
Register, as such amount may be reduced pursuant to Section 2.1(c)(i); provided
that, after the Revolving Maturity Date, the Revolving Commitment for each
Lender shall be zero; and provided further that, the aggregate Revolving
Commitment shall not exceed $25,000,000.  The initial aggregate Revolving
Commitment on the date hereof is $20,000,000.

 
-22-

--------------------------------------------------------------------------------

 

"Revolving Lenders" means Lenders having a Revolving Commitment or if such
Revolving Commitments have been terminated, Lenders that are owed Revolving
Advances.


"Revolving Loan" means the aggregate principal from a Lender which represents
such Lender's ratable share of a Revolving Borrowing.


"Revolving Maturity Date" means the earlier of (a) February 10, 2012 and (b) the
earlier termination in whole of the Revolving Commitments pursuant to Section
2.1(c)(i) or Article 7.


"Revolving Note" means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender's Revolving Commitment, in substantially
the same form as Exhibit H -1, evidencing indebtedness of the Borrower to such
Lender resulting from Revolving Advances owing to such Lender.


"Revolving Pro Rata Share" means, at any time with respect to any Revolving
Lender, (i) the ratio (expressed as a percentage) of such Lender's Revolving
Commitment at such time to the aggregate Revolving Commitments at such time, or
(ii) if all of the Revolving Commitments have been terminated, the ratio
(expressed as a percentage) of such Lender's aggregate outstanding Revolving
Advances at such time to the total aggregate outstanding Revolving Advances at
such time.


"SEC" means, the Securities and Exchange Commission.


"S&P" means Standard & Poor's Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.


"Secured Obligations" means (a) the Obligations, (b) the Banking Services
Obligations, and (b) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements which are permitted by the terms
hereof.


"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Wells Fargo and any of its Affiliates
providing Banking Services to any Credit Party.


"Security Agreement" means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
G.


"Security Documents" means, collectively, the Mortgages, Security Agreements,
and any and all other instruments, documents or agreements, including Account
Control Agreements, now or hereafter executed by any Credit Party or any other
Person to secure the Secured Obligations.


"Snubbing Unit Accessories" means all pumps, fuel tanks, drilling equipment,
piperacks, porta lathe cutters, machinery, other equipment and parts necessary
or useful for the operation of any hydraulic well control unit.

 
-23-

--------------------------------------------------------------------------------

 

"Snubbing Unit Agreement" means a written agreement between any Credit Party and
its customer pursuant to which such Credit Party agrees to provide well-control
services requested from time to time by the customer, including the use by the
customer of one or more Snubbing Units.


"Snubbing Units" means the hydraulic well control units and hydraulic workover
units owned by a Credit Party, together with all Snubbing Unit Accessories that
are installed on or affixed to such equipment.


"Solvent" means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person's ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person's Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.


"Subject Lender" has the meaning set forth in Section 2.14.


"Subordinated Notes" means (a) the $13,728,493.00 senior subordinated promissory
note dated March 3, 2006 executed by the Borrower payable to the order of Oil
States Energy Services, Inc., and (b) the $7,437,341.00 senior subordinated
promissory note dated March 3, 2006 from the Borrower payable to the order of
Oil States Energy Services, Inc., which notes were issued as consideration for
the purchase of certain assets by the Parent from such noteholder on March 3,
2006.


“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder.  Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any "Subsidiary" or "Subsidiaries" means a Subsidiary or Subsidiaries of the
Parent, including the Borrower.


"Swap Counterparty" means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

 
-24-

--------------------------------------------------------------------------------

 

"Swing Line Advance" means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.


"Swing Line Borrowing" means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3 or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.


"Swing Line Sublimit Amount" means $5,000,000; provided that, on and after the
Revolving Maturity Date, the Swing Line Sublimit Amount shall be zero.


"Swing Line Lender" means Wells Fargo.


"Swing Line Note" means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit H-2.


"Swing Line Payment Date" means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender and (iii) the Revolving Maturity Date,
or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur of (i)
three (3) Business Days after demand is made by the Swing Line Lender if no
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Revolving Maturity Date.


"Tangible Net Worth" means, as to the Parent, (i) the consolidated shareholder’s
(or other type of equity holder's) equity of the Parent and its Subsidiaries
(determined in accordance with GAAP), less (ii) the amount of consolidated
intangible assets (as defined under GAAP) of the Parent and its Subsidiaries.


"Taxes" has the meaning set forth in Section 2.13(a).


"Term Advance" means a one-time advance by a Lender to the Borrower as part of a
Term Borrowing.


"Term Borrowing" means the Borrowing consisting of simultaneous Term Advances of
the same Type made by each Lender pursuant to Section 2.1(b) or Converted by
each Lender to Term Advances of a different Type pursuant to Section 2.4(b).


"Term Commitment" means, for each Lender, the obligation of each Lender to
advance to the Borrower the amount set opposite such Lender's name on Schedule
II as its Term Commitment, or if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender as its Term Commitment in the Register;
provided that, after the Closing Date, the Term Commitment for each Lender shall
be zero.  The aggregate Term Commitments on the date hereof is equal to
$34,400,000.00.


"Term Lenders" means Lenders having a Term Commitment or if such Term
Commitments have been terminated, Lenders that are owed Term Advances.

 
-25-

--------------------------------------------------------------------------------

 

"Term Loan" means the loans evidenced by Term Notes to be made by the Term
Lenders to the Borrower hereunder.


"Term Maturity Date" means the earlier of (a) February 10, 2012, and (b) the
earlier termination in whole of the Term Commitments and acceleration of the
Term Advances pursuant to Article 7.


"Term Note" means a promissory note of the Borrower payable to the order of a
Term Lender in the amount of such Lender's Term Commitment, in substantially the
same form as Exhibit H-3, evidencing indebtedness of the Borrower to such Lender
resulting from any Term Advances under the Term Loan owing to such Lender.


"Termination Event" means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Parent or any member of the Controlled Group from a Plan
during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.


"Type" has the meaning set forth in Section 1.4.


"Voting Securities" means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.


"Wells Fargo" means Wells Fargo Bank, National Association.


"Wright PSA" means that certain Share Purchase Agreement dated as of February
10, 2009 between the Borrower and John W. Wright, an individual, without giving
effect to any amendment, supplement or other modification thereof other than as
consented to by the Administrative Agent.


"Wright Acquisition" means the acquisition by the Borrower of all Equity
Interests of the Wright Company from John W. Wright pursuant to the Wright PSA.


"Wright Company" means J.W. Wright, Inc., a Texas corporation.


"Wright Seller Note" means the seller subordinated note made by the Borrower
payable to John W. Wright in connection with the Wright Acquisition and which is
made on terms satisfactory to the Administrative Agent.

 
-26-

--------------------------------------------------------------------------------

 

Section 1.2              Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".


Section 1.3              Accounting Terms; Changes in GAAP.  


(a)            All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP applied on a consistent basis with
those applied in the preparation of the financial statements delivered to the
Administrative Agent for the fiscal year ending December 31, 2007 as required
under Section 5.2.


(b)            Unless otherwise indicated, all financial statements of the
Parent, all calculations for compliance with covenants in this Agreement, all
determinations of the Applicable Margin, and all calculations of any amounts to
be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Parent and its Subsidiaries in accordance with GAAP
and consistent with the principles of consolidation applied in preparing the
Parent's Financial Statements referred to in Section 4.4.


(c)            If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Majority Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Majority Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


Section 1.4             Classes and Types of Advances.  Advances are
distinguished by "Class" and "Type".  The "Class" of an Advance refers to the
determination of whether such Advance is a Revolving Advance, a Term Advance or
a Swing Line Advance.  The "Type" of an Advance refers to the determination of
whether such Advance is a Base Rate Advance or a Eurodollar Advance.


Section 1.5             Miscellaneous.  Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified.  Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein).  The words "hereof", "herein", and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term "including" means "including, without
limitation,".  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 
-27-

--------------------------------------------------------------------------------

 

ARTICLE 2


CREDIT FACILITIES


Section 2.1              Revolving and Term Commitments.


(a)            Revolving Commitment.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Revolving Maturity Date; provided that after giving
effect to such Revolving Advances, the sum of the aggregate outstanding amount
of all Revolving Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the lesser of
(i) the Borrowing Base in effect at such time and (ii) the aggregate Revolving
Commitments in effect at such time.  Each Revolving Borrowing shall (A) if
comprised of Base Rate Advances be in an aggregate amount not less than
$500,000.00 and in integral multiples of $100,000.00 in excess thereof, (B) if
comprised of Eurodollar Advances be in an aggregate amount not less than
$1,000,000.00 and in integral multiples of $500,000.00 in excess thereof, and
(C) consist of Revolving Advances of the same Type made on the same day by the
Revolving Lenders ratably according to their respective Revolving
Commitments.  Within the limits of each Lender's Revolving Commitment, the
Borrower may from time to time borrow, prepay pursuant to Section 2.5, and
reborrow under this Section 2.1(a).


(b)            Term Commitments.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make to the Borrower on the Closing
Date, a Term Advance in an amount not to exceed such Lender’s Term
Commitment.  The Borrower may not reborrow any Term Advances that have been
repaid.


(c)            Reduction of the Commitments.


(i)             Revolving Commitments.  The Borrower shall have the right, upon
at least three Business Days' irrevocable notice to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in a minimum amount
of $1,000,000 and in integral multiples of $1,000,000 in excess thereof.  Other
than as provided in Section 2.1(c)(iii) below, any reduction or termination of
the Commitments pursuant to this Section 2.1(c)(i) shall be applied ratably to
each Lender's Revolving Commitment and shall be permanent, with no obligation of
the Lenders to reinstate such Revolving Commitments, and the Commitment Fees
shall thereafter be computed on the basis of the Revolving Commitments, as so
reduced.


(ii)            Term Commitments.  On the making of the Term Advances on the
Closing Date, each Lender's Term Commitment shall be reduced to zero.  Any
reduction or termination of the Term Commitments pursuant to this Section
2.1(c)(ii) shall be permanent, with no obligation of the Lenders to reinstate
such Commitments.

 
-28-

--------------------------------------------------------------------------------

 

(iii)           Defaulting Lender.  At any time when a Lender is then a
Defaulting Lender, the Borrower, at the Borrower's election may elect to
terminate such Defaulting Lender's Revolving Commitment hereunder; provided that
(A) such termination must be of the Defaulting Lender's entire Revolving
Commitment, (B) the Borrower shall pay all amounts owed by the Borrower to such
Defaulting Lender in such Lender's capacity as a Revolving Lender under this
Agreement and under the other Loan Documents (including principal of and
interest on the Revolving Advances owed to such Defaulting Lender, accrued
commitment fees (subject to Section 2.7(a)), and letter of credit fees but
specifically excluding any amounts owing under Section 2.10 as result of such
payment of Revolving Advances) and shall deposit with the Administrative Agent
into the Cash Collateral Account cash collateral in the amount equal to such
Defaulting Lender's ratable share of the Letter of Credit Exposure, (C) a
Defaulting Lender’s Revolving Commitment may be terminated by the Borrower under
this Section 2.1(c)(iii) if and only if at such time, the Borrower has elected,
or is then electing, to terminate the Revolving Commitments of all then existing
Defaulting Lenders.  Upon written notice to the Defaulting Lender and
Administrative Agent of the Borrower's election to terminate a Defaulting
Lender's Revolving Commitment pursuant to this clause (iii) and the payment and
deposit of amounts required to be made by the Borrower under clause (B) above,
(1) such Defaulting Lender shall cease to be a “Revolving Lender” hereunder for
all purposes except that such Revolving Lender's rights as a Revolving Lender
under Sections 2.11, 2.13, 8.5 and 9.2 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Revolving
Lender” hereunder, (B) such Defaulting Lender's Revolving Commitment shall be
deemed terminated, and (C) such Defaulting Lender shall be relieved of its
obligations hereunder as a "Revolving Lender".  Notwithstanding anything herein
to the contrary, the termination of commitments, rights and obligations provided
for in this clause (iii) shall not affect rights and obligations that a Lender
may have in its capacity as a Term Lender.


(d)            Notes.  The indebtedness of the Borrower to each Lender resulting
(i) from Revolving Advances owing to such Lender shall be evidenced by a
Revolving Note (ii) from Term Advances owing to such Lender made pursuant to
Section 2.1(b) shall be evidenced by a Term Note, and (iii) from Swing Line
Advances owing to the Swing Line Lender, as set forth in Section 2.3 below,
shall be evidenced by a Swing Line Note.


Section 2.2              Letters of Credit


(a)            Commitment for Letters of Credit.  The Issuing Lender, the
Lenders, the Parent and the Borrower agree that effective as of the Closing
Date, the Existing Letters of Credit shall be deemed to have been issued and
maintained under, and to be governed by the terms and conditions of, this
Agreement.  Subject to the terms and conditions set forth in this Agreement, the
Issuing Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, from time to time on any Business Day during the
period from the Closing Date until the Revolving Maturity Date, to issue,
increase or extend the expiration date of, Letters of Credit for the account of
any Credit Party, provided that no Letter of Credit will be issued, increased,
or extended:

 
-29-

--------------------------------------------------------------------------------

 

(i)             if such issuance, increase, or extension would cause the Letter
of Credit Exposure to exceed the lesser of (A) the Letter of Credit Maximum
Amount and (B) an amount equal to (1) the lesser of the Borrowing Base and the
aggregate Revolving Commitments, in either case, in effect at such time minus
(2) the sum of the aggregate outstanding amount of all Revolving Advances plus
the Letter of Credit Exposure plus the aggregate outstanding amount of all Swing
Line Advances;


(ii)            unless such Letter of Credit (other than the Existing Long L/Cs)
has an expiration date not later than 5 Business Days prior to the Revolving
Maturity Date; provided that, if Revolving Commitments are terminated in whole
pursuant to Section 2.1(c)(i), the Borrower shall either (A) deposit into the
Cash Collateral Account cash in an amount equal to 105% of the Letter of Credit
Exposure for the Letters of Credit which have an expiry date beyond the
Revolving Maturity Date or (B) provide a replacement letter of credit (or other
security) reasonably acceptable to the Administrative Agent and the Issuing
Lender in an amount equal to 105% of the Letter of Credit Exposure;


(iii)           unless such Letter of Credit is (A) a standby letter of credit
not supporting the repayment of indebtedness for borrowed money of any Person,
or (B) with the consent of the Issuing Lender and so long as the Borrower as
agreed to such additional fees which may apply, a commercial letter of credit;


(iv)           unless such Letter of Credit is in form and substance acceptable
to the Issuing Lender in its sole discretion;


(v)            unless the Borrower has delivered to the Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;


(vi)           unless such Letter of Credit is governed by (A) the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, or (B) the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the Issuing Lender;


(vii)          if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

 
-30-

--------------------------------------------------------------------------------

 

(viii)         if the issuance, increase or extension of such Letter of Credit
would violate one or more policies of the Issuing Lender applicable to letters
of credit generally;


(ix)            if Letter of Credit is to be denominated in a currency other
than Dollars; or


(x)            any Lender is at such time a Defaulting Lender hereunder, unless
the Issuing Lender has entered into satisfactory arrangements with the Borrower
or such Lender to eliminate the Issuing Lender's risk with respect to such
Lender.


(b)            Requesting Letters of Credit.  Each Letter of Credit (other than
the Existing Letters of Credit which are deemed issued hereunder) shall be
issued pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent for the benefit of the Issuing Lender by facsimile or other
writing not later than 11:00 a.m. (Houston, Texas, time) on the third Business
Day before the proposed date of issuance for the Letter of Credit.  Each Letter
of Credit Application shall be fully completed and shall specify the information
required therein.  Each Letter of Credit Application shall be irrevocable and
binding on the Borrower.  Subject to the terms and conditions hereof, the
Issuing Lender shall before 2:00 p.m. (Houston, Texas, time) on the date of such
Letter of Credit issue such Letter of Credit to the beneficiary of such Letter
of Credit.


(c)            Reimbursements for Letters of Credit; Funding of Participations.


(i)             With respect to any Letter of Credit, in accordance with the
related Letter of Credit Application, the Borrower agrees to pay on demand to
the Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit.  Upon the Issuing
Lender's demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower's obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances).  If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower's obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower.  The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower.  Nothing herein
is intended to release any of the Borrower's obligations under any Letter of
Credit Application, but only to provide an additional method of payment
therefor.  The making of any Borrowing under this Section 2.2(c) shall not
constitute a cure or waiver of any Default, other than the payment Default which
is satisfied by the application of the amounts deemed advanced hereunder, caused
by the Borrower's failure to comply with the provisions of this Agreement or the
Letter of Credit Application.

 
-31-

--------------------------------------------------------------------------------

 

(ii)            Each Lender (including the Lender acting as Issuing Lender)
shall, upon notice from the Administrative Agent that the Borrower has requested
or is deemed to have requested a Revolving Advance pursuant to Section 2.4 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender's Revolving Pro Rata Share of the amount of such Revolving
Advance not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a Revolving Advance to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Issuing Lender.


(iii)           If any such Lender shall not have so made its Revolving Advance
available to the Administrative Agent pursuant to this Section 2.2, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (A) the Federal Funds Rate for such day for the
first three days and thereafter the interest rate applicable to the Revolving
Advance and (B) the Maximum Rate.  Whenever, at any time after the
Administrative Agent has received from any Lender such Lender’s Revolving
Advance, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Revolving Advance was outstanding and
funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned.  Each
Lender’s obligation to make the Revolving Advance pursuant to this Section 2.2
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against the Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Commitments; (3) any breach of this Agreement by any Credit Party or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.


(d)            Participations.  Upon the date of the issuance or increase of a
Letter of Credit or the deemed issuance of the Existing Letters of Credit under
Section 2.2(a), the Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Revolving Pro Rata Share at such date and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement.  The
Issuing Lender shall promptly notify each such participant Lender by telex,
telephone, or telecopy of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.

 
-32-

--------------------------------------------------------------------------------

 

(e)            Obligations Unconditional.  The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:


(i)             any lack of validity or enforceability of any Letter of Credit
Documents;


(ii)            any amendment or waiver of or any consent to departure from any
Letter of Credit Documents;


(iii)           the existence of any claim, set-off, defense or other right
which any Credit Party may have at any time against any beneficiary or
transferee of such Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, any
Lender or any other person or entity, whether in connection with this Agreement,
the transactions contemplated in this Agreement or in any Letter of Credit
Documents or any unrelated transaction;


(iv)           any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect to
the extent the Issuing Lender would not be liable therefor pursuant to the
following paragraph (g);


(v)            payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or


(vi)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;


provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.


(f)             Prepayments of Letters of Credit; Terminations of Existing Long
L/Cs.


(i)             In the event that any Letter of Credit shall be outstanding or
shall be drawn and not reimbursed on or prior to the 5th Business Day prior to
the Revolving Maturity Date, the Borrower shall pay to the Administrative Agent
an amount equal to 105% of the Letter of Credit Exposure allocable to such
Letter of Credit, such amount to be due and payable on the 5th Business Day
prior to the Revolving Maturity Date, and to be held in the Cash Collateral
Account and applied in accordance with paragraph (h) below.


(ii)            On the Closing Date the Borrower shall deposit with the
Administrative Agent an amount equal to 105% of the Letter of Credit Exposure
allocable to the Existing Long L/Cs to be held in the Cash Collateral
Account.  On or prior to May 15, 2009 (or such later date if approved by the
Issuing Lender so long as such later date is on or prior to August 15, 2009),
the Borrower shall cause such Existing Long L/Cs to be either (A) terminated or
(B) amended so that the expiry date thereof is a date no later than 5 Business
Days prior to the Revolving Maturity Date.  Borrower's failure to comply with
the terms of this Section 2.2(f)(ii) shall constitute an immediate Event of
Default.

 
-33-

--------------------------------------------------------------------------------

 

(g)            Liability of Issuing Lender.  The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  Neither the Issuing Lender
nor any of its officers or directors shall be liable or responsible for:


(i)             the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;


(ii)            the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;


(iii)           payment by the Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or


(iv)           any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),


except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit.   In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.


(h)            Cash Collateral Account.


(i)             If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.2(f), 2.2(i), 2.5(c), 7.2(b) or
7.3(b), then the Borrower and the Administrative Agent shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein.  The
Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the Cash Collateral Account,
whenever established, all funds held in the Cash Collateral Account from time to
time, and all proceeds thereof as security for the payment of the Secured
Obligations.

 
-34-

--------------------------------------------------------------------------------

 

(ii)            Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lender to any
reimbursement or other obligations under Letters of Credit that exist or
occur.  To the extent that any surplus funds are held in the Cash Collateral
Account above the Letter of Credit Exposure during the existence of an Event of
Default the Administrative Agent may (A) hold such surplus funds in the Cash
Collateral Account as cash collateral for the Secured Obligations or (B) apply
such surplus funds to any Secured Obligations in any manner directed by the
Majority Lenders.  If no Default exists, the Administrative Agent shall release
any surplus funds held in the Cash Collateral Account above the Letter of Credit
Exposure to the Borrower at the Borrower’s written request.  Notwithstanding the
foregoing, if the Borrower has complied with the terms of Section 2.2(f)(ii) and
no Default exists, or would result therefrom, the Administrative Agent shall
release the funds deposited by the Borrower pursuant to Section 2.2(f)(ii) to
the Borrower at the Borrower's written request.


(iii)           Funds held in the Cash Collateral Account may be invested in
Liquid Investments maintained with, and under the sole dominion and control of,
the Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein.  The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.


(i)             Defaulting Lender.  If, at any time, a Defaulting Lender exists
hereunder, then, at the request of the Issuing Lender, the Borrower shall
deposit funds with Administrative Agent into the Cash Collateral Account an
amount equal to such Defaulting Lender's pro rata share of the Letter of Credit
Exposure.


(j)             Letters of Credit Issued for Guarantors or any
Subsidiary.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Guarantor or any Subsidiary, the Borrower shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit
issued hereunder by the Issuing Lender.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any Guarantor, the Borrower
or any Subsidiary inures to the benefit of the Borrower, and that the Borrower's
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.

 
-35-

--------------------------------------------------------------------------------

 

Section 2.3              Swing Line Advances.  


(a)            Facility.  On the terms and conditions set forth in this
Agreement, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the Swing Line Lender may, in its sole
discretion, from time-to-time on any Business Day during the period from the
date of this Agreement until the last Business Day occurring before the
Revolving Maturity Date, make Swing Line Advances under the Swing Line Note to
the Borrower which shall be due and payable on the Swing Line Payment Date
(except that no Swing Line Advance may mature after the Revolving Maturity
Date), bearing interest at the Adjusted Base Rate plus the Applicable Margin for
Base Rate Advances, and in an aggregate outstanding principal amount not to
exceed the Swing Line Sublimit Amount at any time; provided that (i) after
giving effect to such Swing Line Advance, the sum of the aggregate outstanding
amount of all Revolving Advances plus the Letter of Credit Exposure plus the
aggregate outstanding amount of all Swing Line Advances, shall not exceed the
aggregate Revolving Commitments in effect at such time; (ii) no Swing Line
Advance shall be made by the Swing Line Lender if the conditions set forth in
Section 3.2 have not been met as of the date of such Swing Line Advance, it
being agreed by the Borrower that the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Swing Line
Advance shall constitute a representation and warranty by the Borrower that on
the date of such Swing Line Advance such conditions have been met; (iii) each
Swing Line Advance shall be in an aggregate amount not less than $100,000.00 and
in integral multiples of $50,000.00 in excess thereof; and (iv) if an AutoBorrow
Agreement is in effect, such additional terms and conditions of such AutoBorrow
Agreement shall have been satisfied, and in the event that any of the terms of
this Section 2.3(a) conflict with such AutoBorrow Agreement, the terms of the
AutoBorrow Agreement shall govern and control.  The indebtedness of the Borrower
to the Swing Line Lender resulting from Swing Line Advances shall be evidenced
by the Swing Line Note.  No Lender shall have any rights or obligations under
any AutoBorrow Agreement, but each Lender shall have the obligation to purchase
and fund risk participations in the Swing Line Advances and to refinance Swing
Line Advances as provided below.


(b)            Prepayment.  Within the limits expressed in this Agreement,
amounts advanced pursuant to Section 2.3(a) may from time to time be borrowed,
prepaid without penalty, and reborrowed.  If the aggregate outstanding principal
amount of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount,
the Borrower shall, upon receipt of written notice of such condition from the
Swing Line Lender and to the extent of such excess, prepay to the Swing Line
Lender outstanding principal of the Swing Line Advances such that such excess is
eliminated.  If an AutoBorrow Agreement is in effect, each prepayment of a Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.


(c)            Reimbursements for Swing Line Obligations.


(i)             With respect to the Swing Line Advances and the interest,
premium, fees, and other amounts owed by the Borrower to the Swing Line Lender
in connection with the Swing Line Advances, the Borrower agrees to pay to the
Swing Line Lender such amounts when due and payable to the Swing Line Lender
under the terms of this Agreement and, if an AutoBorrow Agreement is in effect,
in accordance with the terms of such AutoBorrow Agreement.  If the Borrower does
not pay to the Swing Line Lender any such amounts when due and payable to the
Swing Line Lender, the Swing Line Lender may upon notice to the Administrative
Agent request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable.  Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender.  Such Revolving Borrowing shall bear
interest based upon the Adjusted Base Rate plus the Applicable Margin for Base
Rate Advances.  The Administrative Agent shall promptly forward notice of such
Revolving Borrowing to the Borrower and the Lenders, and each Lender shall,
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make available such
Lender's ratable share of such Revolving Borrowing to the Administrative Agent,
and the Administrative Agent shall promptly deliver the proceeds thereof to the
Swing Line Lender for application to such amounts owed to the Swing Line
Lender.  The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Swing Line Lender to make such requests for Revolving
Borrowings on behalf of the Borrower, and the Lenders to make Revolving Advances
to the Administrative Agent for the benefit of the Swing Line Lender in
satisfaction of such obligations.  The Administrative Agent and each Lender may
record and otherwise treat the making of such Revolving Borrowings as the making
of a Revolving Borrowing to the Borrower under this Agreement as if requested by
the Borrower.  Nothing herein is intended to release the Borrower's obligations
under the Swing Line Note, but only to provide an additional method of payment
therefor.  The making of any Borrowing under this Section 2.3(c) shall not
constitute a cure or waiver of any Default or Event of Default, other than the
payment Default or Event of Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the Borrower's failure to comply
with the provisions of this Agreement or the Swing Line Note.

 
-36-

--------------------------------------------------------------------------------

 

(ii)            If at any time, the Revolving Commitments shall have expired or
be terminated while any Swing Line Advance is outstanding, each Lender, at the
sole option of the Swing Line Lender, shall either (A) notwithstanding the
expiration or termination of the Revolving Commitments, make a Revolving Advance
as a Base Rate Advance, or (B) be deemed, without further action by any Person,
to have purchased from the Swing Line Lender a participation in such Swing Line
Advance, in either case in an amount equal to the product of such Lender’s
Revolving Pro Rata Share times the outstanding aggregate principal balance of
the Swing Line Advances.  The Administrative Agent shall notify each such Lender
of the amount of such Revolving Advance or participation, and such Lender will
transfer to the Administrative Agent for the account of the Swing Line Lender on
the next Business Day following such notice, in immediately available funds, the
amount of such Revolving Advance or participation.


(iii)           If any such Lender shall not have so made its Revolving Advance
or its percentage participation available to the Administrative Agent pursuant
to this Section 2.3, such Lender agrees to pay interest thereon for each day
from such date until the date such amount is paid at the lesser of (A) the
Federal Funds Rate for such day for the first three days and thereafter the
interest rate applicable to the Revolving Advance and (B) the Maximum
Rate.  Whenever, at any time after the Administrative Agent has received from
any Lender such Lender’s Revolving Advance or participating interest in a Swing
Line Advance, the Administrative Agent receives any payment on account thereof,
the Administrative Agent will pay to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s Revolving Advance or
participating interest was outstanding and funded), which payment shall be
subject to repayment by such Lender if such payment received by the
Administrative Agent is required to be returned.  Each Lender’s obligation to
make the Revolving Advance or purchase such participating interests pursuant to
this Section 2.3 shall be absolute and unconditional and shall not be affected
by any circumstance, including (1) any set-off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the Swing Line Lender, the Administrative Agent or any other Person for any
reason whatsoever; (2) the occurrence or continuance of a Default or the
termination of the Commitments; (3) any breach of this Agreement by the Borrower
or any other Lender; or (4) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  Each Swing Line
Advance, once so participated by any Lender, shall cease to be a Swing Line
Advance with respect to that amount for purposes of this Agreement, but shall
continue to be a Revolving Loan.

 
-37-

--------------------------------------------------------------------------------

 

(d)            Method of Borrowing.  If an AutoBorrow Agreement is in effect,
each Swing Line Borrowing shall be made as provided in such AutoBorrow
Agreement.  Otherwise, and except as provided in the clause (c) above, each
request for a Swing Line Advance shall be made pursuant to telephone notice to
the Swing Line Lender given no later than 1:00 p.m. (Houston, Texas time) on the
date of the proposed Swing Line Advance, promptly confirmed by a completed and
executed Notice of Borrowing telecopied or facsimiled to the Administrative
Agent and the Swing Line Lender.  The Swing Line Lender will promptly make the
Swing Line Advance available to the Borrower at the Borrower's account with the
Administrative Agent.


(e)            Interest for Account of Swing Line Lender.  Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Advances (provided that any failure of the Swing Line Lender to provide such
invoice shall not release the Borrower from its obligation to pay such
interest).  Until each Lender funds its Revolving Advance or risk participation
pursuant to clause (c) above, interest in respect of Lender's Pro Rata Share of
the Swing Line Advances shall be solely for the account of the Swing Line
Lender.


(f)             Payments Directly to Swing Line Lenders.  The Borrower shall
make all payments of principal and interest in respect of the Swing Line
Advances directly to the Swing Line Lender.


(g)            Discretionary Nature of the Swing Line Facility.  Notwithstanding
any terms to the contrary contained herein or in any AutoBorrow Agreement, the
Swing Line facility provided herein or in any AutoBorrow Agreement (i) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Advances, and (ii) may be terminated at any time by the
Swing Line Lender upon written notice to the Borrower.

 
-38-

--------------------------------------------------------------------------------

 

Section 2.4              Advances.


(a)            Notice.  Each Revolving Borrowing, shall be made pursuant to a
Notice of Borrowing given not later than (i) 11:00 a.m. (Houston, Texas time) on
the third Business Day before the date of the proposed Borrowing, in the case of
a Eurodollar Advance or (ii) 11:00 a.m. (Houston, Texas time) on the Business
Day before the date of the proposed Borrowing, in the case of a Base Rate
Advance, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice of such proposed Borrowing by facsimile or telex.  Each
Notice of Borrowing shall be by facsimile or telex, confirmed promptly by the
Borrower with a hard copy (other than with respect to notice sent by facsimile),
specifying the requested (i) date of such Borrowing, (ii) Type and Class of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) if such Borrowing is to be comprised of Eurodollar Advances, Interest
Period for each such Advance.  In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each Lender
of the applicable interest rate under Section 2.8(b).  Each Lender shall, before
12:00 noon (Houston, Texas time) on the date of such Borrowing, make available
for the account of its applicable Lending Office to the Administrative Agent at
its address referred to in Section 9.9, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender's Revolving Pro Rata Share of such Borrowing.  After the
Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower at its account with the Administrative
Agent or as otherwise directed by the Borrower with written notice to the
Administrative Agent.


(b)            Conversions and Continuations.  In order to elect to Convert or
continue a Term Advance or a Revolving Advance under this paragraph, the
Borrower shall deliver an irrevocable Notice of Continuation or Conversion to
the Administrative Agent at the Administrative Agent's office no later than
11:00 a.m. (Houston, Texas time) (i) on the Business Day before the date of the
proposed conversion date in the case of a Conversion to a Base Rate Advance and
(ii) at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to, or a continuation of, a
Eurodollar Advance.  Each such Notice of Conversion or Continuation shall be in
writing or by telex or facsimile confirmed promptly by the Borrower with a hard
copy (other than with respect to notice sent by facsimile), specifying (i) the
requested Conversion or continuation date (which shall be a Business Day), (ii)
the amount, Type, and Class of the Advance to be Converted or continued, (iii)
whether a Conversion or continuation is requested and, if a Conversion, into
what Type of Advance, and (iv) in the case of a Conversion to, or a continuation
of, a Eurodollar Advance, the requested Interest Period.  Promptly after receipt
of a Notice of Conversion or Continuation under this paragraph, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a Continuation of a Eurodollar Advance, notify each
Lender of the applicable interest rate under Section 2.8(b).  The portion of
Advances comprising part of the same Borrowing that are converted to Advances of
another Type shall constitute a new Borrowing.


(c)            Certain Limitations.  Notwithstanding anything in paragraphs (a)
and (b) above:


(i)             at no time shall there be more than five Interest
Periods applicable to outstanding Eurodollar Advances;

 
-39-

--------------------------------------------------------------------------------

 

(ii)            the Borrower may not select Eurodollar Advances for any
Borrowing at any time when a Default has occurred and is continuing;


(iii)           if any Lender shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make Eurodollar
Advances or to fund or maintain Eurodollar Advances,  (A) the obligation of such
Lender to make such Eurodollar Advance as part of the requested Borrowing or for
any subsequent Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist and such
Lender's portion of such requested Borrowing or any subsequent Borrowing of
Eurodollar Advances shall be made in the form of a Base Rate Advance, and (B)
such Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;


(iv)           if the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Advances comprising any requested Borrowing, the right of
the Borrower to select Eurodollar Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance;


(v)            if the Majority Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and


(vi)           if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Advances in accordance with the
provisions contained in the definition of Interest Period in Section 1.1 and
paragraph (b) above, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such Advances will be made available to the
Borrower on the date of such Borrowing as Base Rate Advances or, if an existing
Advance, Convert into Base Rate Advances.


(d)            Notices Irrevocable.  Each Notice of Borrowing and Notice of
Continuation or Conversion delivered by the Borrower hereunder, including its
deemed request for borrowing made under Section 2.2(c), shall be irrevocable and
binding on the Borrower.

 
-40-

--------------------------------------------------------------------------------

 

(e)            Administrative Agent Reliance.  Unless the Administrative Agent
shall have received notice from a Lender before the date of any Term Borrowing
or Revolving Borrowing that such Lender will not make available to the
Administrative Agent such Lender's applicable pro rata share of any Borrowing,
the Administrative Agent may assume that such Lender has made its applicable pro
rata share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with Section 2.4(a), and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent that such Lender shall
not have so made its applicable pro rata share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day and
(B) the Maximum Rate.  If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender's Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.


Section 2.5              Prepayments.


(a)            Right to Prepay.  The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.5.


(b)            Optional.  The Borrower may elect to prepay any of the Advances
without penalty or premium except as set forth in Section 2.10 and after giving
by 11:00 a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at
least three Business Days' or (ii) in case of Base Rate Advances, one Business
Day's prior written notice to the Administrative Agent stating the proposed date
and aggregate principal amount of such prepayment.  If any such notice is given,
the Borrower shall prepay Advances comprising part of the same Borrowing in
whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.10 as a result of such prepayment being made on such
date; provided that (A) each optional prepayment of Eurodollar Advances shall be
in a minimum amount not less than $1,000,000 and in multiple integrals of
$500,000 in excess thereof, (B) each optional prepayment of Base Rate Advances
shall be in a minimum amount not less than $500,000 and in multiple integrals of
$100,000 in excess thereof and (C) each optional prepayment of Swing Line
Advances shall be in a minimum amount not less than $250,000 and in multiple
integrals of $50,000 in excess thereof.  If an AutoBorrow Agreement is in
effect, each prepayment of Swing Line Advances shall be made as provided in such
AutoBorrow Agreement.


(c)            Mandatory.


(i)             On any date that a Borrowing Base Deficiency exists as stated in
the Borrowing Base Certificate delivered pursuant to Section 5.2(e) or as
notified to the Borrower by the Administrative Agent (with such calculation set
forth in reasonable detail which shall be conclusive absent manifest error), the
Borrower shall, within one Business Day, to the extent of such deficiency, first
prepay to the Swing Line Lender the outstanding principal amount of the Swing
Line Advances, second prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Revolving Advances; and third make deposits into the
Cash Collateral Account to provide cash collateral in the amount of such excess
for the Letter of Credit Exposure.

 
-41-

--------------------------------------------------------------------------------

 

(ii)            If the Parent or any Subsidiary receives Debt Incurrence
Proceeds, then not later than one Business Day following the receipt of such
proceeds, the Borrower shall repay the Term Advances in an amount equal to 100%
of such proceeds.


(iii)           If the Parent or any Subsidiary receives Equity Issuance
Proceeds, then not later than one Business Day following the receipt of such
proceeds, the Borrower shall prepay the Term Advances in an amount equal to 100%
of such proceeds.


(iv)           If the Parent or any Subsidiary completes an Asset Sale of any
Property which is intended to constitute Collateral under the Security
Documents, then the Borrower shall, no later than one Business Day following the
completion such Asset Sale, prepay the Term Advances in an amount equal to 75%
of the Net Cash Proceeds generated from such Asset Sale; provided that, (A) if
such Asset Sale was permitted under Section 6.8(c) and no Default exists or
would arise therefrom, then such proceeds shall not be required to be so applied
on such date to the extent that Borrower shall have delivered a certificate by a
Responsible Officer of the Borrower to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are reasonably expected to be
reinvested in fixed or capital assets of any Credit Party within 90 days
following the date of such Asset Sale (which Officers’ Certificate shall set
forth the estimates of the proceeds to be so expended); provided further that,
all property purchased or otherwise acquired with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the first priority
perfected Lien (subject to Permitted Liens) of the applicable Security Documents
in favor of the Administrative Agent, for its benefit and for the benefit of the
other Secured Parties and (B) if all or any portion of such Net Cash Proceeds
are not reinvested within such 90-day period as provided in clause (A) above,
then 75% of such unused portion shall be applied on the last day of such period
as a mandatory prepayment of the Term Advances.


(v)            If the Parent or any Subsidiary completes an Asset Sale of any
Property which is not intended to constitute Collateral under the Security
Documents, then the Borrower shall, no later than one Business Day following the
completion such Asset Sale, prepay the Term Advances in an amount equal to 75%
of the Net Cash Proceeds generated from such Asset Sale; provided that, (A) if
such Asset Sale was permitted under Section 6.8(c) and no Default exists or
would arise therefrom, then such proceeds shall not be required to be so applied
on such date to the extent that Borrower shall have delivered a certificate by a
Responsible Officer of the Borrower to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are reasonably expected to be
reinvested in fixed or capital assets of the Parent or any Subsidiary thereof
within 90 days following the date of such Asset Sale (which Officers’
Certificate shall set forth the estimates of the proceeds to be so expended);
provided further that, if the Property that is the subject of such Asset Sale
was owned by a Credit Party, the Net Cash Proceeds generated therefrom shall
have been reinvested in fixed or capital assets of a Credit Party; and (B) if
all or any portion of such Net Cash Proceeds are not reinvested within such
90-day period as provided in clause (A) above, then 75% of such unused portion
shall be applied on the last day of such period as a mandatory prepayment of the
Term Advances.

 
-42-

--------------------------------------------------------------------------------

 

(vi)           If an increase in the aggregate Revolving Commitments is effected
as permitted under Section 2.15 the Borrower shall prepay any Revolving Advances
outstanding on the date such increase is effected to the extent necessary to
keep the outstanding Revolving Advances ratable to reflect the revised pro rata
shares of the Revolving Lenders arising from such increase.  Any prepayment made
by Borrower in accordance with this clause (vii) may be made with the proceeds
of Revolving Advances made by all the Lenders in connection such increase
occurring simultaneously with the prepayment.


(d)            Interest; Costs.  Each prepayment pursuant to this Section 2.5
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.10 as a result of such prepayment being made on such date.


(e)            Application of Prepayments.  Each mandatory prepayment of an
Advance required by Section 2.5(c)(ii) – (iv) shall be applied to the scheduled
principal installments of the Term Advances to be applied in the inverse order
of maturity until such time as the Term Advances are repaid in full.


Section 2.6              Repayment.


(a)             Revolving Advances.  The Borrower shall pay to the
Administrative Agent for the ratable benefit of each Revolving Lender the
aggregate outstanding principal amount of the Revolving Advances on the
Revolving Maturity Date.


(b)            Term Advances.  The Borrower shall pay to the Administrative
Agent for the ratable benefit of each Term Lender the aggregate outstanding
principal amount of the Term Advances in quarterly installments each equal to
$1,720,000.00.  Such quarterly installments shall be due and payable on each
March 31, June 30, September 30, and December 31, commencing with June 30, 2009,
and a final installment of the remaining, unpaid principal balance of the Term
Advances payable on the Term Maturity Date.


(c)            Swing Line Advances.  Each Swing Line Advance shall be paid in
full on the Swing Line Payment Date.


Section 2.7              Fees.


(a)            Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a Commitment Fee on the
average daily amount by which (i) such Lender's Revolving Commitment exceeds
(ii) the sum of such Lender's outstanding Revolving Advances plus such Lender's
Revolving Pro Rata Share of the Letter of Credit Exposure, at the rate equal to
the Applicable Margin for Commitment Fees for such period; provided that, no
Commitment Fee shall accrue on the Revolving Commitment of a Defaulting Lender
during the period such Lender remains a Defaulting Lender.  The Commitment Fee
is due quarterly in arrears on March 31, June 30, September 30, and December 31
of each year commencing on March 31, 2009, and on the Revolving Maturity
Date.  For purposes of this Section 2.7(a) only, amounts advanced under the
Swing Line Note shall not reduce the amount of the unused Revolving Commitment.

 
-43-

--------------------------------------------------------------------------------

 

(b)            Fees for Letters of Credit.  The Borrower agrees to pay the
following:


(i)             To the Administrative Agent for the pro rata benefit of the
Revolving Lenders a per annum letter of credit fee for each Letter of Credit
issued hereunder, for the period such Letter of Credit is to be outstanding, in
an amount equal to the greater of (A) the Applicable Margin for Eurodollar
Advances per annum on the face amount of such Letter of Credit, and (B) $600.00
per Letter of Credit.  Such fee shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Revolving Maturity Date.


(ii)            To the Issuing Lender, a fronting fee for each Letter of Credit
equal to the greater of (A) 0.250% per annum on the face amount of such Letter
of Credit and (B) $600.00.  Such fee shall be due and payable in advance on the
date of the issuance of the Letter of Credit, and, in the case of an increase or
extension only, on the date of such increase or such extension.


(iii)           To the Administrative Agent for the pro rata benefit of the
Revolving Lenders such additional per annum letter of credit fee for each
commercial Letter of Credit issued hereunder, for the period such Letter of
Credit is to be outstanding, in an amount agreed to between the Borrower and the
Issuing Lender in writing.  Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Revolving Maturity Date.


(iv)           To the Issuing Lender, an additional fronting fee for each
commercial Letter of Credit equal an amount agreed to between the Borrower and
the Issuing Lender.  Such fee shall be due and payable in advance on the date of
the issuance of the Letter of Credit in writing, and, in the case of an increase
or extension only, on the date of such increase or such extension.


(v)            To the Issuing Lender such other usual and customary fees
associated with any transfers, amendments, drawings, negotiations or reissuances
of any Letters of Credit.  Such fees shall be due and payable as requested by
the Issuing Lender in accordance with the Issuing Lender's then current fee
policy.


The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

 
-44-

--------------------------------------------------------------------------------

 

(c)            Administrative Agent Fee.  The Borrower agrees to pay the fees to
the Administrative Agent as set forth in the Fee Letter.


Section 2.8              Interest.


(a)            Base Rate Advances.  Each Base Rate Advance shall bear interest
at the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Advances for such period, provided that while an Event of Default
is continuing the Base Rate Advances shall bear interest at the Adjusted Base
Rate in effect from time to time plus the Applicable Margin plus 2%.  The
Borrower shall pay to Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on such Lender's Base Rate Advances on
each March 31, June 30, September 30, and December 31 commencing on March 31,
2009, and on the Revolving Maturity Date or the Term Maturity Date, as
applicable.  The Swing Line Advances shall bear interest only at the Adjusted
Base Rate plus the Applicable Margin for Base Rate Advances or such other per
annum rate to be agreed to between the Borrower and the Swing Line Lender;
provided that while an Event of Default is continuing the Swing Line Advances
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances plus 2%.


(b)            Eurodollar Advances.  Each Eurodollar Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Advances for such
period; provided that while an Event of Default is continuing, each Eurodollar
Advance shall bear interest at the Eurodollar Rate in effect from time to time
plus the Applicable Margin plus 2%.  The Borrower shall pay to the
Administrative Agent for the ratable account of each Lender all accrued but
unpaid interest on each of such Lender's Eurodollar Advances on the last day of
the Interest Period therefor (provided that for Eurodollar Advances with six
month Interest Periods, accrued but unpaid interest shall also be due on the day
three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid, and on the Revolving Maturity Date or the Term
Maturity Date, as applicable.


(c)            Retroactive Adjustments of Applicable Margin.  In the event that
any financial statement or Compliance Certificate delivered pursuant to Section
5.2 is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an "Applicable Period") than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the higher Applicable Margin that would have applied were
applicable for such Applicable Period (and in any event at Level 3 if the
inaccuracy was the result of dishonesty, fraud or willful misconduct), and (iii)
the Borrower shall immediately, without further action by the Administrative
Agent, any Lender or the Issuing Lender, pay to the Administrative Agent for the
account of the applicable Lenders, the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period.  This
Section 2.8(c) shall not limit the rights of the Administrative Agent and
Lenders with respect to the default rate of interest as set forth in Section
2.8(a) and Section 2.8(b) and Article 7.  The Borrower’s obligations under this
Section 2.8(c) shall survive the termination of the Commitments and the
repayment of all other Secured Obligations hereunder.

 
-45-

--------------------------------------------------------------------------------

 

Section 2.9              Illegality.  If any Lender shall notify the Borrower
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Advance or (ii) if required by such notice, on the second Business
Day following its receipt of such notice, prepay all of the Eurodollar Advances
of such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist.  Each Lender agrees
to use commercially reasonable efforts (consistent with its internal policies
and legal and regulatory restrictions) to designate a different Lending Office
if the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.


Section 2.10            Breakage Costs.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)            any continuation, conversion, payment or prepayment (including
any deemed payment or repayment and any reallocated repayment to non-defaulting
Lenders provided for in Section 2.12(a)) of any Advance other than a Base Rate
Advance on a day other than the last day of the Interest Period for such Advance
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than a Base Rate Advance on the date or in the amount notified by
the Borrower; or


(c)            any assignment of an Eurodollar Rate Advance on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.14;


including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.10, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

 
-46-

--------------------------------------------------------------------------------

 

Section 2.11            Increased Costs.


(a)            Eurodollar Advances.  If any Change in Law shall:


(i)             impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the Eurodollar Rate Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
such Lender (or its applicable Lending Office), including the Commitments of
such Lender hereunder; or


(ii)            impose on financial institutions generally, including such
Lender (or its applicable Lending Office), or on the London interbank market any
other condition affecting this Agreement or its Notes or any of such extensions
of credit or liabilities or commitments;


and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to  compensate such Lender for such increased cost or reduction.


(b)            Capital Adequacy.  If, after the Effective Date, any Lender or
the Issuing Lender shall have determined that any Change in Law affecting such
Lender or Issuing Lender or any lending office of such Lender or such Lender’s
or Issuing Lender’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on the capital of
financial institutions generally, including such Lender or the Issuing Lender or
any corporation controlling such Lender or the Issuing Lender, as a consequence
of such Lender's or the Issuing Lender's obligations hereunder to a level below
that which such Lender or the Issuing Lender or such corporation could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time within three Business Days
after written demand by such Lender or the Issuing Lender, as the case may be,
the Borrower shall pay to such Lender or the Issuing Lender such additional
amount or amounts as such Lender determines in good faith to be necessary to
compensate such Lender or the Issuing Lender for such reduction.


(c)            Mitigation.  Each Lender shall promptly notify the Borrower and
the Administrative Agent of any event of which it has knowledge, occurring after
the Effective Date, which will entitle such Lender to compensation pursuant to
this Section 2.11 and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to it.  Any Lender claiming compensation under this Section 2.11
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

 
-47-

--------------------------------------------------------------------------------

 

(d)            Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section 2.11 shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or Issuing Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than one year prior to the
date that such Lender or Issuing Lender, as the case may be, notifies the
Borrower and the Administrative Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the one-year period
referred to above shall be extended to include the period of retroactive effect
thereof).


Section 2.12            Payments and Computations.


(a)            Payments.  All payments of principal, interest, and other amounts
to be made by the Borrower under this Agreement and other Credit Documents shall
be made to the Administrative Agent in Dollars and in immediately available
funds, without setoff, deduction, or counterclaim; provided that, the Borrower
may setoff amounts owing to any Lender that is at such time a Defaulting Lender
against Advances that such Defaulting Lender failed to the fund to the Borrower
under this Agreement (the "Unfunded Advances") so long as (i) the Borrower shall
have delivered prior written notice of such setoff to the Administrative Agent
and such Defaulting Lender, (ii) the Advances made by the non-defaulting Lenders
as part of the original Borrowing to which the Unfunded Advances applied shall
still be outstanding, (iii) if such Defaulting Lender failed to fund Advances
under more than one Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.


(b)            Payment Procedures. The Borrower shall make each payment under
this Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas
time) on the day when due in Dollars to the Administrative Agent at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds.  The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.9, 2.10, 2.11, 2.13, 2.14, and 9.2 but after taking into
account payments effected pursuant to Section 9.1) in accordance with each
Lender's applicable pro rata share to the Lenders for the account of their
respective applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon receipt of other amounts due solely to the
Administrative Agent, the Issuing Lender, the Swing Line Lender, or a specific
Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

 
-48-

--------------------------------------------------------------------------------

 

(c)            Non-Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.


(d)            Computations.  All computations of interest for Base Rate
Advances shall be made by the Administrative Agent on the basis of a year of
365/366 days and all computations of all other interest and fees shall be made
by the Administrative agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.


(e)            Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it in excess of its ratable
share of payments on account of the Advances or Letter of Credit Obligations
obtained by the Lenders (other than as a result of a termination of a Defaulting
Lender's Revolving Commitment under Section 2.1(c)(iii), the setoff right of the
Borrower under clause (a) above, or the non-pro rata application of payments
provided in the last sentence of this clause (e)), such Lender shall notify the
other Lenders and forthwith purchase from the other Lenders such participations
in the Advances made by it or the Letter of Credit Obligations held by it as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with the other Lenders; provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lenders shall be rescinded and each such Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender's
ratable share, but without interest.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.12(e)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.  If a Lender fails to fund a Revolving Advance with respect to a
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Revolving Advances, then, after taking into account any setoffs
made pursuant to Section 2.12(a) above, such payment shall be applied among the
non-defaulting Lenders ratably in accordance with their respective Revolving
Commitment percentages until each Revolving Lender (including any Lender that is
at such time a Defaulting Lender) has its percentage of all of the outstanding
Revolving Advances and the balance of such repayment shall be applied among the
Lenders in accordance with their Revolving Pro Rata Share.

 
-49-

--------------------------------------------------------------------------------

 

Section 2.13            Taxes.


(a)            No Deduction for Certain Taxes.  Any and all payments by any
Credit Party under any of the Credit Documents to the Administrative Agent, the
Issuing Lender, or a Lender shall be made, in accordance with Section 2.12, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, or withholdings, and all liabilities with
respect thereto, excluding, in the case of the Administrative Agent, the Issuing
Lender, or a Lender, (i) taxes imposed on its income and franchise (or margin)
taxes imposed on it by the jurisdiction (or any political subdivision thereof)
under (A) the laws of which (or under the laws of a political subdivision of
which) the Administrative Agent, the Issuing Lender, or such Lender is organized
or in which its principal executive office is located, (B) in the case of each
Lender, the laws of which (or under the laws of a political subdivision of
which) such Lender's applicable Lending Office is located, and (C) the laws of
the State of Texas; and (ii) any taxes imposed by the United States of America
by means of withholding at the source, if and to the extent such United States
withholding taxes are in effect on the date a Lender becomes a Lender hereunder
(all such nonexcluded taxes, levies, imposts, deductions, charges, withholdings,
and liabilities being hereinafter referred to as "Taxes").  Except as provided
in Section 2.13(f), if the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable to the Administrative Agent, the Issuing
Lender, or any Lender, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13), such Lender
receives an amount equal to the sum it would have received had no such
deductions been made; (ii) the Borrower shall make such deductions; and (iii)
the Borrower shall pay the full amount deducted to the relevant Governmental
Authority or other authority in accordance with applicable law.


(b)            Other Taxes.  In addition, except as provided in Section 2.13(f),
the Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges, or similar levies which arise from
any payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as "Other Taxes").


(c)            Indemnification.  EXCEPT AS PROVIDED IN SECTION 2.13(F), THE
BORROWER INDEMNIFIES EACH LENDER, THE ISSUING LENDER, AND THE ADMINISTRATIVE
AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.13) PAID BY SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.


(d)            Evidence of Tax Payments.  As soon as practicable after any
payment of Taxes or Other Taxes by any Credit Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of any receipt issued by such Governmental Authority evidencing
such payment.

 
-50-

--------------------------------------------------------------------------------

 

(e)            Foreign Lender Withholding Exemption.  Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
and that is entitled to an exemption from United States withholding tax with
respect to payments under this Agreement under applicable law or any treaty to
which the United States is a party shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation (including Internal Revenue
Service Forms W-8BEN or W-8ECI) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding.


(f)             Failure to Provide Forms.  For any period with respect to which
a Lender has failed to provide the Borrower or the Administrative Agent with the
appropriate forms referred to in this Section 2.13 (unless such failure is due
to a change in treaty, law or regulation occurring after the date on which such
Lender becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under Section 2.13(a), (b), or (c) with respect to
Taxes imposed by the United States; provided that if a Lender, that is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request, and at the
expenses of such Lender, to assist such Lender to recover such Taxes.


(g)            Mitigation.  Each Lender shall use reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.13; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.


(h)            Tax Credits and Refunds.  If the Administrative Agent, any Lender
or the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.


(i)             Payment.  If the Administrative Agent or any Lender becomes
entitled to receive payment of Taxes, Other Taxes or additional sums pursuant to
this Section 2.13, it shall give notice and demand thereof to the Borrower, and
the Borrower (unless the Administrative Agent or Lender shall withdraw such
notice and demand or the Borrower is not obligated to pay such amounts) shall
pay such Taxes, Other Taxes or additional sums within 30 days after the
Borrower's receipt of such notice and demand.

 
-51-

--------------------------------------------------------------------------------

 

Section 2.14           Replacement of Lenders.  If (a) the Borrower is required
pursuant to Section 2.11 or 2.13 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to convert Base Rate
Advances into, Eurodollar Advances shall be suspended pursuant to 2.4(c)(iii) or
2.9, or (c) any Revolving Lender is an Impacted Lender (any such Lender
described in any of the preceding clauses (a) – (c), being a “Subject Lender”),
then (i) in the case of an Impacted Lender, the Administrative Agent may, upon
notice to the Subject Lender and the Borrower, require such Subject Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents as a Revolving Lender to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) and (ii) in the case of any Subject Lender, including an Impacted
Lender, the Borrower may, upon notice to the Subject Lender and the
Administrative Agent and at the Borrower's sole cost and expense, require such
Subject Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.7), all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that, in any event


(A)                   as to assignments requested by the Borrower, the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 9.7;


(B)                   such Subject Lender shall have received payment of an
amount equal to the outstanding principal of its applicable Advances and
participations in outstanding Letter of Credit Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.10) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(C)                    in the case of any such assignment resulting from a claim
for compensation under Section 2.13, such assignment will result in a reduction
in such compensation or payments thereafter;


(D)                   such assignment does not conflict with applicable Legal
Requirements; and


(E)                    if such Subject Lender is being replaced solely as a
result of it being an Impacted Lender, then such Lender may only be replaced in
its capacity as a Revolving Lender and not in its capacity as a Term Lender, if
applicable.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this Section
2.14, the Borrower may terminate such Defaulting Lender's Revolving Commitment
as provided in Section 2.1(c)(iii).

 
-52-

--------------------------------------------------------------------------------

 

Section 2.15            Increase in Commitments.  


(a)            At any time prior to the Revolving Maturity Date, the Borrower
may effectuate one increase in the aggregate Revolving Commitments (such
increase being a "Commitment Increase"), by designating either one or more of
the existing Lenders (each of which, in its sole discretion, may determine
whether and to what degree to participate in such Commitment Increase) or one or
more other Eligible Assignees that at the time agree, in the case of any such
Eligible Assignee that is an existing Lender to increase its Revolving
Commitment as such Lender shall so select (an "Increasing Lender") and, in the
case of any other Eligible Assignee that is not an existing Lender (an
"Additional Lender"), to become a party to this Agreement as a Revolving Lender;
provided, however, that (i) such Commitment Increase shall be equal to
$5,000,000, and (ii) all Revolving Commitments and Revolving Advances provided
pursuant to a Commitment Increase shall be available on the same terms as those
applicable to the existing Revolving Commitments and Revolving Advances.  The
Borrower shall provide prompt notice of such proposed Commitment Increase
pursuant to this Section 2.15 to the Administrative Agent and the Lenders.  This
Section 2.15 shall not be construed to create any obligation on the
Administrative Agent or any of the Lenders to advance or to commit to advance
any credit to the Borrower or to arrange for any other Person to advance or to
commit to advance any credit to the Borrower.


(b)            The Commitment Increase shall become effective on the date (the
"Increase Date") on or prior to which the following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and each Additional Lender, setting forth
the Revolving Commitments, if any, of each such Lender and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, and
(B) such evidence of appropriate authorization on the part of the Borrower with
respect to such Commitment Increase as the Administrative Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Advances to be made by each such Lender to effect the prepayment requirement set
forth in Section 2.5(c)(v), and (iii) receipt by the Administrative Agent of a
certificate of an authorized officer of the Borrower stating that, both before
and after giving effect to such Commitment Increase, no Default has occurred and
is continuing, and that all representations and warranties made by the Borrower
in this Agreement are true and correct in all material respects, unless such
representation or warranty relates to an earlier date which remains true and
correct in all material respects as of such earlier date.

 
-53-

--------------------------------------------------------------------------------

 

(c)            Notwithstanding any provision contained herein to the contrary,
from and after the date of such Commitment Increase, all calculations and
payments of interest on the Revolving Advances shall take into account the
actual Revolving Commitment of each Lender and the principal amount outstanding
of each Revolving Advance made by such Lender during the relevant period of
time.


(d)            On such Increase Date, each Lender’s share of the Letter of
Credit Exposure on such date shall automatically be deemed to equal such
Lender’s applicable pro rata share of such Letter of Credit Obligations (such
pro rata share for such Lender to be determined as of the Increase Date in
accordance with its Revolving Commitment on such date as a percentage of the
aggregate Revolving Commitment on such date) without further action by any
party.


ARTICLE 3


CONDITIONS OF LENDING


Section 3.1              Conditions Precedent to Initial Borrowings and the
Initial Letter of Credit.  The obligations of each Lender to make the initial
Advance and an initial Letter of Credit, including the deemed issuance of the
Existing Letters of Credit, shall be subject to the conditions precedent that:


(a)            Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:


(i)             this Agreement and all attached Exhibits and Schedules and the
Notes payable to the order of each applicable Lender;


(ii)            the Guaranty executed by the Parent and all Subsidiaries of the
Parent existing on the Closing Date (other than the Borrower);


(iii)           the Security Agreement executed by each Credit Party, together
with appropriate UCC-1 financing statements, if any, necessary or desirable for
filing with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;


(iv)           Mortgages executed by the applicable Credit Party granting an
Acceptable Security Interest in real properties that are owned by the Credit
Parties and listed on Schedule 3.1;


(v)           assignment of insurance for each Foreign Credit Insurance policy
held by any Credit Party with such insurance carriers and for such amounts
acceptable to the Administrative Agent, the accompanying notice of such
assignment to the applicable insurance provider, and the acceptance of such
assignment by such insurance provider, all in form and substance satisfactory to
the Administrative Agent;

 
-54-

--------------------------------------------------------------------------------

 

(vi)           certificates of insurance naming the Administrative Agent as loss
payee with respect to property insurance, or additional insured with respect to
liability insurance, and covering the Borrower's or its Subsidiaries Properties
with such insurance carriers, for such amounts and covering such risks that are
acceptable to the Administrative Agent;


(vii)          a certificate from an authorized officer of the Borrower dated as
of the Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects and (B) no Default has occurred and is continuing;


(viii)         a secretary's certificate from each Credit Party certifying such
Person's (A) officers' incumbency, (B) authorizing resolutions, (C)
organizational documents, and (D) governmental approvals, if any, with respect
to the Credit Documents to which such Person is a party;


(ix)            certificates of good standing for each Credit Party in each
state in which each such Person is organized or qualified to do business, which
certificate shall be dated a date not earlier than 30 days prior to Effective
Date;


(x)             a legal opinion of Thompson & Knight LLP as outside counsel to
the Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;


(xi)            copies, certified by a Responsible Officer of the Borrower of
the Wright PSA and all other documents entered into among the parties thereto in
connection with the Wright Acquisition; and


(xii)          such other documents, governmental certificates, agreements, and
lien searches as the Administrative Agent or any Lender may reasonably request.


(b)            Consents; Authorization; Conflicts.  The Borrower shall have
received any consents, licenses and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument or
arrangement to which the Parent, the Borrower, or any Subsidiary or any of the
other parties to the Wright PSA is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents and the Wright PSA.  In addition, the Parent, the
Borrower and the Subsidiaries shall have all such material consents, licenses
and approvals required in connection with the continued operation of the Parent,
the Borrower and the Subsidiaries, and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.  The Administrative Agent shall be satisfied that the
consummation of the Wright Acquisition did not contravene any law or any
contractual restriction binding on or affecting the Parent, the Borrower, any
Subsidiary or any other party to the Wright PSA.


(c)            Representations and Warranties.  The representations and
warranties contained in Article 4 and in each other Credit Document shall be
true and correct on and as of the Closing Date before and after giving effect to
the initial Borrowings or issuance (or deemed issuance) of Letters of Credit and
to the application of the proceeds from such Borrowing, as though made on and as
of such date.

 
-55-

--------------------------------------------------------------------------------

 

(d)            Payment of Fees.  The Borrower shall have paid the fees and
expenses required to be paid as of the Closing Date by Sections 2.7(c) and 9.1
or any other provision of a Credit Document.


(e)            Other Proceedings.  No action, suit, investigation or other
proceeding (including, without limitation, the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement, any other Credit Agreement, the Wright PSA or any transaction
contemplated hereby or thereby or (ii) which, in any case, in the judgment of
the Administrative Agent, could reasonably be expected to result in a Material
Adverse Change.


(f)             Other Reports.  The Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, all environmental reports, and
such other reports, audits or certifications as it may reasonably request, which
reports the Administrative Agent acknowledges it has received as of the date of
this Agreement.


(g)            Material Adverse Change.  No event or circumstance that could
reasonably be expected to result in a material adverse change in the business,
condition (financial or otherwise), prospects, or results of operations of
either (i) the Parent and its Subsidiaries, taken as a whole, or (ii) the
Borrower and its Subsidiaries, taken as a whole, shall have occurred since
September 30, 2008.


(h)            No Default.  No Default shall have occurred and be continuing.


(i)             Solvency.  The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a senior financial officer of the Parent, the Borrower and each
Guarantor certifying that, before and after giving effect to the Wright
Acquisition and the initial Borrowings made hereunder on the Closing Date, the
Parent, the Borrower and each such other Guarantor is Solvent (assuming with
respect to each Guarantor, that the fraudulent conveyance savings language
contained in the Guaranty applicable to such Guarantor will be given full
effect).


(j)             Wright Acquisition.  All conditions to the consummation and
effectiveness of the Wright Acquisition shall have been met (other than the
payment of the purchase price) and the Administrative Agent shall have received
evidence to confirm that, concurrent with the making of the initial Advances
funded hereunder on the Closing Date, the Wright Acquisition shall have been
consummated on terms set forth in the Wright PSA for a purchase price not
greater than $10,000,000 (subject to a working capital adjustment per the terms
of the Wright PSA) and the Administrative Agent shall have completed and be
satisfied with the results of its legal and business due diligence review of the
Wright Acquisition, including (i) the tax aspects thereof, (ii) the
environmental due diligence, (iii) accounting due diligence and (iv) the
valuation and condition of the inventory and fixed assets thereof.  Furthermore,
the Administrative Agent shall have received evidences of lien releases for
liens which encumber any of the Properties of the Wright Company in form and
substance satisfactory to the Administrative Agent.

 
-56-

--------------------------------------------------------------------------------

 

(k)            Delivery of Financial Statements.  The Administrative Agent shall
have received true and correct copies of (i) the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2007, (ii) the unaudited pro forma consolidated financial
statements of the Parent and its Subsidiaries and the Wright Company and its
Subsidiaries for the three fiscal quarter period ended September 30, 2008; (iii)
the unaudited consolidated financial statements of the Wright Company and its
Subsidiaries for the fiscal years ended December 31, 2006, December 31, 2007 and
December 31, 2008; and (iv) pro forma consolidated financial statements of the
Parent and its Subsidiaries after giving effect to the Wright Acquisition and
the initial Borrowings made (or deemed made) hereunder on the Closing Date.


(l)             Appraisal Report.  The Administrative Agent shall have received
a written appraisal conducted by an industry recognized third party appraiser
acceptable to the Administrative Agent stating, among other things, a detailed
NOLV and auction value for machinery, fixed assets, parts and equipment of the
Credit Parties, together with a specified procedures letter from such appraiser
satisfactory to the Administrative Agent in its sole discretion.


(m)           Collateral Audits.  The Administrative Agent shall have completed
and shall be satisfied with the results of its field audit and exams, including
an audit of the accounts receivable and inventory of the Credit Parties for the
three fiscal quarter period ended September 30, 2008 and an exam of the
financial and accounting reports of the Credit Parties for the three fiscal
quarter period ended September 30, 2008.


(n)            Borrowing Base Certificate.  The Administrative Agent shall have
received a completed Borrowing Base Certificate duly executed by a financial
officer of the Borrower, dated as of the Closing Date and setting forth the
calculation of the initial Borrowing Base.


(o)            Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing from the Borrower, with appropriate insertions
and executed by a duly authorized officer of the Borrower.


(p)            Real Estate Collateral; Certificates of Title.  For each real
property of the Credit Parties to be included as Collateral, the Administrative
Agent shall have received a flood determination certificate issued by the
appropriate Governmental Authority or third party indicating whether such
property is designated as a "flood hazard area."  If such property is designated
to be in a "flood hazard area", the Administrative Agent shall have also
received evidence of flood insurance on such property obtained by the applicable
Credit Party in such total amount as required by Regulation H of the Federal
Reserve Board, and all official rulings and interpretations thereunder or
thereof, and otherwise in compliance with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973.  For each equipment
of any Credit Party, including Domestic Equipments, the title of which is
evidenced by a certificate of title, the Administrative Agent shall have
received the original certificate of title to such equipment and such other
documents, agreements or instruments required in order to evidence the
Administrative Agent's first priority lien on such certificate of title.

 
-57-

--------------------------------------------------------------------------------

 

(q)            Collateral Lists; Aging Reports; Miscellaneous Due
Diligence.  The Administrative Agent shall have received or completed, and be
satisfied with the result of, (i) an aging report of the Credit Parties'
Receivables and accounts payable which are included in the initial Borrowing
Base calculated under the Borrowing Base Certificate delivered pursuant to
clause (n) above, (ii) a listing of the Credit Parties' fixed assets, (iii) a
completed Schedule 3.1 which shall list all real property owned or leased by the
Credit Parties and including a notation as to all locations where any Domestic
Equipment is kept, (iv) a list of the top ten customers of the Credit Parties,
(v) a schedule of all pending litigation or proceeding with an amount in
controversy in excess of $500,000 individually, and (vi) a review of all Foreign
Credit Insurance policies of the Credit Parties by a third party insurance
consultant acceptable to the Administrative Agent.


(r)             Payment in Full of Existing Debt.  Prior to, or concurrently
with, the making of the initial Advances hereunder, all outstanding obligations
owing under the Bilateral Agreement and the Subordinated Notes shall have been
paid in full and the Administrative Agent shall have received a “pay-off” letter
(or such other evidence) in form and substance satisfactory to the
Administrative Agent with respect to all such Debt being refinanced with the
initial Advances to be made hereunder; and the Administrative Agent shall have
received from any Person holding any Lien securing any such Debt, such UCC (or
equivalent) termination statements, mortgage releases, releases of assignments
of leases and rents, and other instruments, in each case in proper form for
recording or filing, as the Administrative Agent shall have requested to release
and terminate of record the Liens securing such Debt.


(s)            Minimum Availability.  After giving effect to the initial Letters
of Credit issued (or deemed issued) hereunder and all Advances made hereunder on
the Closing Date, including such Advances to pay in full the outstandings under
the Bilateral Agreement and the Subordinated Notes and such Advances to pay, in
part, the purchase price for the Wright Acquisition, Availability shall be equal
to or greater than $7,500,000.


(t)             USA Patriot Act.  The Borrower has delivered to each Lender that
is subject to the Patriot Act such information requested by such Lender in order
to comply with the Patriot Act.


(u)            Landlord Agreements.  The Administrative Agent shall have
received lien waivers or subordination agreements in form and substance
satisfactory to the Administrative Agent and executed by the landlords or
lessors identified in, and covering each of the leased real properties listed
on, Schedule 3.1.


(v)            Pro Forma Compliance Certificate.  The Administrative Agent shall
have received a Compliance Certificate executed by the chief executive officer,
chief financial officer, treasurer or controller of the Parent, reflecting the
Borrower's pro forma compliance with the financial covenants in Sections 6.17,
6.18 and 6.19 as of the fiscal quarter ended December 31, 2008, assuming that
such financial covenants applied as of such fiscal quarter end and after giving
pro forma effect to the Wright Acquisition, the Wright Seller Note, the payment
in full of the outstandings under the Bilateral Agreement and the Subordinated
Notes and all Advances made hereunder on the Closing Date.

 
-58-

--------------------------------------------------------------------------------

 

(w)            Sources and Uses Certificate.  The Administrative Agent shall
have received a certificate from the Parent, executed by a duly authorized
officer of the Parent and the Borrower, describing the sources and uses of the
initial Advances to be made hereunder on the Closing Date.


Section 3.2             Conditions Precedent to Each Borrowing and to Each
Issuance, Extension or Renewal of a Letter of Credit.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of the Issuing Lender to issue, increase,
renew or extend a Letter of Credit (including the deemed issuance of Letters of
Credit) shall be subject to the further conditions precedent that on the date of
such Borrowing or such issuance, increase, renewal or extension:


(a)            Representations and Warranties.  As of the date of the making of
any Advance or issuance, increase, renewal or extension of any Letter of Credit,
the representations and warranties made by any Credit Party or any officer of
any Credit Party contained in the Credit Documents shall be true and correct in
all material respects on such date, except that any representation and warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date and each request for the making of
any Advance or issuance, increase, renewal or extension of any Letter of Credit
and the making of such Advance or the issuance, increase, renewal or extension
of such Letter of Credit shall be deemed to be a reaffirmation of such
representations and warranties.


(b)            Event of Default.  As of the date of the making of any Advance or
issuance, increase, renewal or extension of any Letter of Credit, no Default or
Event of Default shall exist, and the making of such Advance or issuance,
increase, renewal or extension of such Letter of Credit would not cause a
Default or Event of Default.


Section 3.3             Determinations Under Sections 3.1 and 3.2.  For purposes
of determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender's ratable
portion of such Borrowings.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


Each Credit Party hereto represents and warrants as follows:


Section 4.1             Organization.  Each Credit Party is duly and validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not
reasonably be expected to result in a Material Adverse Change.  As of the
Effective Date, each Credit Party's type of organization and jurisdiction of
incorporation or formation are set forth on Schedule 4.1.

 
-59-

--------------------------------------------------------------------------------

 

Section 4.2             Authorization.  The execution, delivery, and performance
by each Credit Party of each Credit Document to which such Credit Party is a
party and the consummation of the transactions contemplated thereby (a) are
within such Credit Party's powers, (b) have been duly authorized by all
necessary corporate, limited liability company or partnership action, (c) do not
contravene any articles or certificate of incorporation or bylaws, partnership
or limited liability company agreement binding on or affecting such Credit
Party, (d) do not contravene any law or any contractual restriction binding on
or affecting such Credit Party, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and (f) do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority.  At the time of each Advance or the issuance, renewal,
extension or increase of each Letter of Credit, such Advance and the use of the
proceeds of such Advance or the issuance, renewal, extension or increase of such
Letter of Credit are within the Borrower's limited liability powers, have been
duly authorized by all necessary action, do not contravene (i) the Borrower's
certificate of formation, operating agreement or limited liability company
agreement, or (ii) any Legal Requirement or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority.  


Section 4.3             Enforceability.  The Credit Documents have each been
duly executed and delivered by each Credit Party that is a party thereto and
each Credit Document constitutes the legal, valid, and binding obligation of
each Credit Party that is a party thereto enforceable against such Credit Party
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.


Section 4.4              Financial Condition.  


(a)            The Borrower has delivered to the Administrative Agent the
unaudited financial statements for the Parent and its Subsidiaries dated as of
September 30, 2008 for the fiscal quarter ending thereon.  The financial
statements referred to in the preceding sentence have been prepared in
accordance with GAAP and present fairly the consolidated financial condition of
the aforementioned Persons as of the respective dates thereof.  As of the date
of the aforementioned financial statements, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the applicable Persons, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.


(b)            Since the Closing Date, after giving pro forma effect to the
Wright Acquisition, the payment in full of the outstandings under the Bilateral
Agreement and the Subordinated Notes and all Advances made hereunder on the
Closing Date, no event or condition has occurred that could reasonably be
expected to result in Material Adverse Change.

 
-60-

--------------------------------------------------------------------------------

 

Section 4.5             Ownership and Liens; Real Property.  Each Credit Party
(a) has good and marketable title to, or a valid and subsisting leasehold
interest in, all real property, and good title to all personal Property, used in
its business, and (b) none of the Property owned or leased by the Borrower or a
Subsidiary of the Borrower is subject to any Lien except Permitted Liens.  As of
the Effective Date, the Borrower and its Subsidiaries own no real property other
than that listed on Schedule 3.1.


Section 4.6             True and Complete Disclosure.  All written factual
information (whether delivered before or after the date of this Agreement)
prepared by or on behalf of the Parent and its Subsidiaries and furnished to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement, any other Credit Document or any transaction contemplated hereby or
thereby does not contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein not misleading.  There is
no fact known to any officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change.  All projections, estimates,
budgets, and pro forma financial information furnished by the Parent or any of
its Subsidiaries (or on behalf of the Parent or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, and pro forma financial
information were furnished.


Section 4.7             Litigation.  There are no actions, suits, or proceedings
pending or, to any Credit Party's knowledge, threatened against the Parent or
any Subsidiary, at law, in equity, or in admiralty, or by or before any
Governmental Authority, which could reasonably be expected to result in a
Material Adverse Change.  Additionally, except as disclosed in writing to the
Administrative Agent and the Lenders, there is no pending or, to the knowledge
of any Credit Party, threatened action or proceeding instituted against the
Parent or any Subsidiary which seeks to adjudicate the Parent or any Subsidiary
as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.


Section 4.8              Compliance with Agreements.  


(a)            Neither the Parent nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change.  Neither
the Parent nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Parent or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change.  To the best knowledge of the
Credit Parties, neither the Parent nor any of its Subsidiaries is in default
under, or has received a notice of default under, any contract, agreement, lease
or any other document or instrument to which the Parent or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.

 
-61-

--------------------------------------------------------------------------------

 

(b)            No Default has occurred and is continuing.


Section 4.9             Pension Plans.  (a) Except for matters that could not
reasonably be expected to result in a Material Adverse Change, all Plans are in
compliance with all applicable provisions of ERISA, (b) no Termination Event has
occurred with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and, except for matters that could not reasonably be expected to
result in a Material Adverse Change, each Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code, (c)
no "accumulated funding deficiency" (as defined in Section 302 of ERISA) has
occurred, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists, and there has been no excise tax imposed under Section 4971
of the Code, (d) to the knowledge of Credit Parties, no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) the present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits in an amount that could reasonably be expected
to result in a Material Adverse Change, (f) neither the Parent nor any member of
the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that
could reasonably be expected to result in a Material Adverse Change or an Event
of Default under Section 7.1(j), and (g) except for matters that could not
reasonably result in a Material Adverse Change, as of the most recent valuation
date applicable thereto, neither the Parent nor any member of the Controlled
Group would become subject to any liability under ERISA if the Parent or any
Subsidiary has received notice that any Multiemployer Plan is insolvent or in
reorganization.  Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, no Credit Party has any reason to believe that
the annual cost during the term of this Agreement to the Parent or any
Subsidiary for post-retirement benefits to be provided to the current and former
employees of the Parent or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably
be expected to cause a Material Adverse Change.


Section 4.10            Environmental Condition.  


(a)            Permits, Etc.  Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii)  has at all times been and is
in material compliance with all terms and conditions of such Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.


(b)            Certain Liabilities.  To the Credit Parties' best knowledge, none
of the present or previously owned or operated Property of any Credit Party or
of any Subsidiary thereof, wherever located, (i) has been placed on or proposed
to be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that could cause
a Material Adverse Change.

 
-62-

--------------------------------------------------------------------------------

 

(c)            Certain Actions.  Without limiting the foregoing, (i) all
necessary material notices have been properly filed, and no further action is
required under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Parent, any of its
Subsidiaries or any of the Parent's or such Subsidiary's former Subsidiaries on
any of their presently or formerly owned or operated Property and (ii) the
present and, to the Credit Parties' best knowledge, future liability, if any, of
the Parent or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.


Section 4.11           Subsidiaries.  As of the Effective Date, the Parent has
no Subsidiaries other than those listed on Schedule 4.11.  Each Subsidiary of
the Parent (including any such Subsidiary formed or acquired subsequent to the
Effective Date but excluding the Borrower) has complied with the requirements of
Section 5.6.


Section 4.12           Investment Company Act.  Neither the Parent nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.  Neither the Parent nor any Subsidiary is subject to regulation
under any Federal or state statute, regulation or other Legal Requirement which
limits its ability to incur Debt.


Section 4.13           Taxes.  Proper and accurate (in all material respects),
federal, state, local and foreign tax returns, reports and statements required
to be filed (after giving effect to any extension granted in the time for
filing) by the Parent and each Subsidiary or any member of the Affiliated Group
as determined under Section 1504 of the Code (hereafter collectively called the
"Tax Group") have been filed with the appropriate Governmental Authorities, and
all taxes (which are material in amount) and other impositions due and payable
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceeding.  Neither the Parent nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions.  None of the Property owned by the Parent
or any other member of the Tax Group is Property which the Parent or any member
of the Tax Group is required to treat as being owned by any other Person
pursuant to the provisions of Section 168(f)(8) of the Code.  Proper and
accurate amounts have been withheld by the Parent and all other members of the
Tax Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.  

 
-63-

--------------------------------------------------------------------------------

 

Section 4.14           Permits, Licenses, etc.  Each of the Parent and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business.  Each of the Parent and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits.


Section 4.15           Use of Proceeds.  The proceeds of the Advances will be
used by the Borrower for the purposes described in Section 6.6.  No Credit Party
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation  T, U or X.


Section 4.16           Condition of Property; Casualties.  The material
Properties used or to be used in the continuing operations of the Parent and
each Subsidiary, are in good working order and condition, normal wear and tear
excepted.  Neither the business nor the material Properties of the Parent or any
Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.  


Section 4.17           Insurance.  Each of the Parent and its Subsidiaries carry
insurance (which may be carried by the Parent on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses or, self-insure to the extent that is
customary for Persons of similar size engaged in similar businesses.


Section 4.18           Security Interest.  Each Credit Party has authorized the
filing of financing statements sufficient when filed to perfect the Lien created
by the Security Documents. When such financing statements are filed in the
offices noted therein, the Administrative Agent will have a valid and perfected
security interest in all Collateral that is capable of being perfected by filing
financing statements.  No filing is or will be necessary with the United States
Department of Interior Mineral Management Service to perfect such Liens
(including, without limitation, any Lien with respect to a Snubbing Unit located
on or over lands that constitute the Outer Continental Shelf of the U.S.).  None
of the Collateral is or will become a fixture on real estate, or is or will
constitute immovable property, as applicable, unless a sufficient fixture filing
has been previously filed in favor of the Administrative Agent and remains in
effect with respect thereto.  Article 9 of the Uniform Commercial Code as in
effect in the State of Texas governs exclusively with respect to the grant,
perfection and enforcement of a security interest and Lien upon any Snubbing
Unit, including, without limitation, those Snubbing Units that may be located on
or over lands that constitute the Outer Continental Shelf of the U.S. from time
to time.

 
-64-

--------------------------------------------------------------------------------

 

ARTICLE 5


AFFIRMATIVE COVENANTS


So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, each
Credit Party agrees to comply with the following covenants.


Section 5.1             Organization.  Each Credit Party shall, and shall cause
each of its respective Subsidiaries to, preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties and where failure to qualify could reasonably
be expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.


Section 5.2              Reporting.


(a)            Annual Financial Reports.  The Borrower shall provide, or shall
cause to be provided, to the Administrative Agent, as soon as available, but in
any event within 90 days after the end of each fiscal year of the Parent
(commencing with the fiscal year ended December 31, 2008), a consolidated and
consolidating balance sheet of the Parent and its Subsidiaries (excluding, in
the case of Foreign Subsidiaries, consolidating balance sheets) as at the end of
such fiscal year, and the related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
(excluding, in the case of Foreign Subsidiaries, consolidating statements of
income or operations, shareholders' equity and cash flows), setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
Subsidiaries;


(b)            Quarterly Financials.  The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent (commencing with the fiscal quarter ending March
31, 2009), a consolidated and consolidating balance sheet of the Parent and its
Subsidiaries (excluding, in the case of Foreign Subsidiaries, consolidating
balance sheets)  as at the end of such fiscal quarter, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Parent's fiscal year then ended (excluding, in the case of Foreign Subsidiaries,
consolidating statements of income or operations, shareholders' equity and cash
flows), setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
Subsidiaries;

 
-65-

--------------------------------------------------------------------------------

 

(c)            Monthly Financials.  The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 30 days after the end of each calendar month (commencing with
February, 2009), a summary of the Parent and its Subsidiaries' operational
results as at the end of such month, certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent;


(d)            Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 5.2(a) and (b) above, the Borrower
shall provide to the Administrative Agent a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Parent;


(e)            Borrowing Base Certificate.  As soon as available and in any
event within 30 days after the end of each calendar month, the Borrower shall
provide to the Administrative Agent, a certificate of chief executive officer,
chief financial officer, treasurer or controller of the Parent calculating the
Borrowing Base in the form of the Borrowing Base Certificate then in effect as
of the end of such calendar month, including therein, among other things, a
monthly accounts receivable aging and accounts payables aging report of the
Credit Parties;


(f)             Account Debtors.  As soon as available and in any event within
twenty days after the end of each fiscal year of the Parent, the Borrower shall
provide to the Administrative Agent a listing of all account debtors including
physical addresses, contact names and phone numbers.


(g)            Annual Budget.  As soon as available and in any event within 30
days after the end of each fiscal year of the Parent, the Borrower shall provide
to the Administrative Agent an annual operating, capital and cash flow budget
for the immediately following fiscal year and detailed on a quarterly basis.


(h)            Defaults.  The Credit Parties shall provide to the Administrative
Agent promptly, but in any event within three Business Days after the occurrence
thereof, a notice of each Default or Event of Default known to the Parent or to
any of its Subsidiaries, together with a statement of an officer of the Parent
setting forth the details of such Default or Event of Default and the actions
which the Credit Parties have taken and proposes to take with respect thereto.


(i)             Other Creditors.  The Credit Parties shall provide to the
Administrative Agent promptly after the giving or receipt thereof, copies of any
default notices given or received by the Parent or by any of its Subsidiaries
pursuant to the terms of any indenture, loan agreement, credit agreement, or
similar agreement.

 
-66-

--------------------------------------------------------------------------------

 

(j)             Litigation.  The Credit Parties shall provide to the
Administrative Agent promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority, affecting the
Parent or any of its Subsidiaries that could reasonably be expected to result in
a Material Adverse Change.


(k)            Environmental Notices.  Promptly upon, and in any event no later
than 15 days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$250,000, (ii) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $250,000 or requiring that action be taken to respond to
or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$250,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien upon, against or in connection with the Parent, any Subsidiary, or any
of their respective former Subsidiaries, or any of their leased or owned
Property, wherever located.


(l)             Material Changes.  The Credit Parties shall provide to the
Administrative Agent prompt written notice of any condition or event of which
the Parent or any of its Subsidiaries has knowledge, which condition or event
has resulted or may reasonably be expected to result in (i) a Material Adverse
Change or (ii) a breach of or noncompliance with any material term, condition,
or covenant of any material contract to which the Parent or any of its
Subsidiaries is a party or by which their Properties may be bound which breach
or noncompliance could reasonably be expected to result in a Material Adverse
Change.


(m)           Termination Events.  As soon as possible and in any event (i)
within 30 days after the Parent or any member of the Controlled Group knows or
has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and (ii)
within 10 days after the Parent or any member of the Controlled Group knows or
has reason to know that any other Termination Event with respect to any Plan has
occurred, the Credit Parties shall provide to the Administrative Agent a
statement of an authorized officer of the Parent describing such Termination
Event and the action, if any, which the Parent or any Affiliate of the Parent
proposes to take with respect thereto;


(n)            Termination of Plans.  Promptly and in any event within five
Business Days after receipt thereof by the Parent or any member of the
Controlled Group from the PBGC, the Credit Parties shall provide to the
Administrative Agent copies of each notice received by the Parent or any such
member of the Controlled Group of the PBGC's intention to terminate any Plan or
to have a trustee appointed to administer any Plan;

 
-67-

--------------------------------------------------------------------------------

 

(o)            Other ERISA Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Parent or any member of the
Controlled Group from a Multiemployer Plan sponsor, the Credit Parties shall
provide to the Administrative Agent a copy of each notice received by the Parent
or any member of the Controlled Group concerning the imposition or amount of
withdrawal liability imposed on the Parent or any member of the Controlled Group
pursuant to Section 4202 of ERISA;


(p)            Other Governmental Notices.  Promptly and in any event within
five Business Days after receipt thereof by the Parent or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;


(q)            Disputes; etc.  The Credit Parties shall provide to the
Administrative Agent prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of any Credit Party, any such actions threatened,
or affecting the Parent or any Subsidiary, which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Parent or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Parent or any Subsidiary, and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Parent
or any Subsidiary, if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $250,000;


(r)             Securities Law Filings and other Public Information.  Promptly
after the same are available, the Credit Parties shall provide to the
Administrative Agent (i) copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and (ii) copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof.


(s)            Management Letters.  Promptly after any request by the
Administrative Agent or any Lender, the Credit Parties shall provide to the
Administrative Agent copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;


(t)             Insurance Reports; Information to Insurer.  Promptly and in any
event no later than the earlier of (i) fifteen (15) Business Days after each
fiscal quarter end and (ii) delivery thereof to the insurance companies, the
Credit Parties shall provide to the Administrative Agent all sales declarations,
notifications of adverse information, notifications of overdue accounts, notices
of claims and such other information requested or required by the insurer or the
Administrative Agent.

 
-68-

--------------------------------------------------------------------------------

 

(u)            Other Information.  Subject to the confidentiality provisions of
Section 9.8, the Credit Parties shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the Parent
or any Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.


(v)            Accounting Changes.  No Credit Party shall make a change in the
method of accounting employed in the preparation of the financial statements
referred to in Section 4.4 or change the fiscal year end of the Parent unless
required to conform to GAAP or approved in writing by the Administrative Agent.


Section 5.3              Insurance.


(a)            Each Credit Party shall, and shall cause each of its Subsidiaries
to, carry and maintain (i) all Foreign Credit Insurance policies that have been
assigned to the Administrative Agent unless, with the prior consent of the
Administrative Agent, such policies have been replaced with policies acceptable
to the Administrative Agent in its sole discretion, and (ii) all such other
insurance in such amounts and against such risks as is customarily maintained by
other Persons of similar size engaged in similar businesses and acceptable to
the Administrative Agent and with reputable insurers acceptable to the
Administrative Agent.


(b)            Copies of all policies of insurance or certificates thereof
covering the property or business of the Credit Parties, and endorsements and
renewals thereof, certified as true and correct copies of such documents by a
Responsible Officer of the Parent shall be delivered by Parent to and retained
by the Administrative Agent.  All policies of property insurance with respect to
the Collateral either shall have attached thereto a lender's loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as loss payee
for its benefit and the ratable benefit of the Secured Parties, in either case,
in form reasonably satisfactory to the Administrative Agent, and all policies of
liability insurance shall name the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties as an additional insured.  All policies
or certificates of insurance shall set forth the coverage, the limits of
liability, the name of the carrier, the policy number, and the period of
coverage.  All such policies shall contain a provision that notwithstanding any
contrary agreements between the Parent, its Subsidiaries, and the applicable
insurance company, such policies will not be canceled or allowed to lapse
without renewal without at least 30 days' prior written notice to the
Administrative Agent.


(c)            If at any time the area in which any real property constituting
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Subsidiaries to, obtain
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

 
-69-

--------------------------------------------------------------------------------

 

(d)            Prior to the occurrence and continuance of an Event of Default,
(i) all proceeds of property insurance received by a Credit Party for the loss
of Property which occurred prior to the Effective Date and of which such Credit
Party has notified the Administrative Agent prior to the Effective Date and up
to $5,000,000, in the aggregate, of all other proceeds of any property insurance
policy shall be paid directly to the applicable Credit Party to repair or
replace the damaged or destroyed Property covered by such policy; provided that
such Credit Party shall make such repair or replace such Property within 90 days
from the receipt of such proceeds and (ii) the remaining amount of such proceeds
and any amount of proceeds that were paid to such Credit Party as permitted
under clause (i) above and not used toward the repair or replacement of such
Property within the 90 days required under such clause (i), shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent to be, at the election of the Administrative Agent, (A)
applied in accordance with Section 7.6 of this Agreement, whether or not the
Secured Obligations are then due and payable, or (B) returned to such Credit
Party to repair or replace the damaged or destroyed Property covered by such
policy or to make such other investments permitted under Section 6.3 of this
Agreement.


(e)            After the occurrence and during the continuance of an Event of
Default, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to the Administrative Agent and if necessary, assigned to
the Administrative Agent, to be applied in accordance with Section 7.6 of this
Agreement, whether or not the Secured Obligations are then due and payable.


(f)             In the event that any insurance proceeds are paid to any Credit
Party in violation of clause (d) or clause (e), such Credit Party shall hold the
proceeds in trust for the Administrative Agent, segregate the proceeds from the
other funds of such Credit Party, and promptly pay the proceeds to the
Administrative Agent with any necessary endorsement.  Upon the request of the
Administrative Agent, each of the Parent and its Subsidiaries shall execute and
deliver to the Administrative Agent any additional assignments and other
documents as may be necessary or desirable to enable the Administrative Agent to
directly collect the proceeds as set forth herein.


Section 5.4             Compliance with Laws.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, comply with all federal, state, and
local laws and regulations (including Environmental Laws) which are applicable
to the operations and Property of any Credit Party and maintain all related
permits necessary for the ownership and operation of each Credit Party's
Property and business, except in any case where the failure to so comply could
not reasonably be expected to result in a Material Adverse Change.


Section 5.5             Taxes.  Each Credit Party shall, and shall cause each of
its Subsidiaries to pay and discharge all taxes, assessments, and other charges
and claims related thereto imposed on the Parent or any of its Subsidiaries
prior to the date on which penalties attach other than any tax, assessment,
charge, or claims which is being contested in good faith and for which adequate
reserves have been established in compliance with GAAP.


Section 5.6             New Subsidiaries.  Within 10 days after the creation of
a new Subsidiary or the purchase by the Parent or any of its Subsidiaries of the
Equity Interests of any Person, which purchase results in such Person becoming a
Subsidiary of the Parent, the Parent shall cause (a) such Subsidiary to execute
and deliver to the Administrative Agent (i) a joinder to the Guaranty, (ii) a
joinder to the Security Agreement, (iii) if such Subsidiary owns any real
property, a Mortgage covering such real properties, and (iv) such evidence of
corporate authority to enter into such Guaranty, Security Agreement, and
Mortgage as the Administrative Agent may reasonably request and (b) the equity
holder of such Subsidiary to execute a pledge agreement pledging 100% of the
Equity Interest owned by such equity holder of such Subsidiary and such evidence
of corporate, limited liability company or partnership authority to enter into
such pledge agreement as the Administrative Agent may reasonably request, along
with share certificates pledged thereby and appropriately executed stock powers
in blank, if applicable; provided that, no new Foreign Subsidiary shall be
required to enter into a Guaranty, Security Agreement or pledge agreement and
the Parent or any Subsidiary that is an equity holder of a Foreign Subsidiary
shall only be required to pledge 66% of the Equity Interest of such Foreign
Subsidiary.

 
-70-

--------------------------------------------------------------------------------

 

Section 5.7             Security.  Each Credit Party agrees that at all times
before the termination of this Agreement, payment in full of the Obligations
(other than reimbursement and indemnity obligations which survive but are not
due and payable), the termination and return of all Letters of Credit and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral to secure the performance and
payment of the Secured Obligations.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, grant to the Administrative Agent a Lien in any
Property of such Credit Party or such Subsidiary now owned or hereafter acquired
promptly and to take such actions as may be required under the Security
Documents to ensure that the Administrative Agent has an Acceptable Security
Interest in such Property.


Section 5.8             Accounts.  Each Credit Party shall, and shall cause each
of its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with Wells Fargo or such accounts with other depositary banks
that are subject to Account Control Agreements and deposit all proceeds of
Eligible Receivables which were considered in calculating the then effective
Borrowing Base into such accounts with Wells Fargo or such accounts that are
subject to Account Control Agreements; provided that, the requirements of this
Section 5.8 shall not apply to (i) deposit accounts which are outside of the
United States of America, and collectively have a balance of less than
$1,000,000, or (ii) deposit accounts within the United States of America, which,
individually has a balance of less than $100,000, and which collectively have a
balance of less than $300,000.


Section 5.9             Records; Inspection.  Each Credit Party shall, and shall
cause each of its Subsidiaries to maintain proper, complete and consistent books
of record with respect to such Person's operations, affairs, and financial
condition.  From time to time upon reasonable prior notice, each Credit Party
shall permit any Lender and shall cause each of its Subsidiaries to permit any
Lender, at such reasonable times and intervals and to a reasonable extent and
under the reasonable guidance of officers of or employees delegated by officers
of such Credit Party or such Subsidiary, to, subject to any applicable
confidentiality considerations, examine and copy the books and records of such
Credit Party or such Subsidiary, to visit and inspect the Property of such
Credit Party or such Subsidiary, and to discuss the business operations and
Property of such Credit Party or such Subsidiary with the officers and directors
thereof.

 
-71-

--------------------------------------------------------------------------------

 

Section 5.10           Maintenance of Property.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, maintain their owned, leased, or
operated Property in good condition and repair, normal wear and tear excepted;
and shall abstain from, and cause each of its Subsidiaries to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.


Section 5.11           Borrowing Base Audits; Appraisal Reports.  Each Credit
Party shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent to perform collateral audits and field exams of the
Properties of the Parent and Subsidiaries and to provide the Administrative
Agent with such assistance and information so that (a) a collateral audit dated
as of July 31st of each year may be completed on or prior to the immediately
following September 30th of each year, and (b) a collateral audit dated as of
January 31st of each year may be completed on or prior to the immediately
following March 31st of each year.  If no Default has occurred and is
continuing, only such two audits per year and any other audits performed at the
request of the Borrower shall be performed at the Borrower's sole cost and
expense and the costs of each such appraisal reports shall be paid by the
Borrower.  If a Default has occurred and is continuing, the Administrative Agent
may perform such additional audits, appraisal reports and field exams, and all
such audits, reports and field exams shall be performed at the Credit Parties'
sole cost and expense.


Section 5.12           Landlord Agreements.  On or prior to May 15, 2009, each
Credit Party shall, and shall cause its Subsidiaries to, obtain fully executed
lien waiver or subordination agreements in form and substance satisfactory to
the Administrative Agent and covering each of the leased premises listed on
Schedule 3.1 other than to the extent such lien waiver or subordination would
not be required under Section 6.21(a)(ii) below.


ARTICLE 6


NEGATIVE COVENANTS


So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower agrees to comply with the following covenants.


Section 6.1              Debt.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, create, assume, incur, suffer to exist, or in any manner
become liable, directly, indirectly, or contingently in respect of, any Debt
other than the following (collectively, the "Permitted Debt"):


(a)            the Obligations;


(b)            intercompany Debt incurred in the ordinary course of business
owed by any Credit Party to any other Credit Party; provided that, if
applicable, such Debt as an investment is also permitted in Section 6.3;

 
-72-

--------------------------------------------------------------------------------

 

(c)            Debt in the form of accounts payable to trade creditors for goods
or services and current operating liabilities (other than for borrowed money)
which in each case are not more than 90 days past due, in each case incurred in
the ordinary course of business, as presently conducted, unless contested in
good faith and by appropriate proceedings;


(d)            purchase money indebtedness or Capital Leases in an aggregate
principal amount not to exceed $2,500,000 at any time; provided no Credit Party
may enter into additional indebtedness of the type described in this clause (d)
if a Default is continuing or entering into the additional indebtedness could
reasonably be expected to cause a Default;


(e)            Debt secured by Liens of the type described in Section 6.2(f);


(f)             Debt in an aggregate amount not to exceed $1,500,000 secured
solely by Receivables owed by a Foreign Account Debtor that are not included in
determining the Borrowing Base hereunder;


(g)            Debt under the Wright Seller Note; provided that (i) such Debt is
unsecured, (ii) such Debt is subordinated to the Secured Obligations on terms
satisfactory to the Administrative Agent, (iii) the scheduled maturity of such
Debt is no earlier than 91 days after the later of the scheduled Revolving
Maturity Date and the Term Maturity Date, (iv) no principal payments are
required thereunder other than at the scheduled maturity thereof, (v) the
interest on such Debt shall not exceed 8.00% per annum other than a default rate
of interest which shall not exceed 2.00% in excess of the otherwise applicable
interest rate, and (vi) the principal amount thereof shall not, at any time,
exceed $3,385,000.00; and


(h)            Debt in the form of obligations (contingent or otherwise) related
to the letter of credit issued on July 10, 2008 by Wells Fargo for the account
of the Borrower to British Arab Commercial Bank for the face amount of
10,000,000.00 Algerian Dinars and including any extension, amendments and
renewals thereof so long as the face amount of such letter of credit does not
exceed 15,000,000.00 Algerian Dinars.


Section 6.2             Liens.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, create, assume, incur, or suffer to exist any Lien on
the Property of any Credit Party or any Subsidiary, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the "Permitted Liens"):


(a)             Liens securing the Secured Obligations pursuant to the Security
Documents;


(b)            Liens imposed by law, such as materialmen's, mechanics',
carriers', workmen's and repairmen's liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;


(c)            Liens arising in the ordinary course of business out of pledges
or deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

 
-73-

--------------------------------------------------------------------------------

 

(d)            Liens for taxes, assessment, or other governmental charges which
are not yet due and payable or which are being actively contested in good faith
by appropriate proceedings;


(e)            Liens securing purchase money debt or Capital Lease obligations
permitted under Section 6.1(d); provided that each such Lien encumbers only the
Property purchased in connection with the creation of any such purchase money
debt or the subject of any such Capital Lease and the amount secured thereby is
not increased;


(f)             Liens on Property of Persons which become Subsidiaries of the
Parent after the Effective Date and securing Permitted Debt; provided that, (i)
such Liens are in existence at the time the respective Persons become
Subsidiaries of the Parent and were not created in anticipation thereof and (ii)
the Debt secured by such Liens (A) is secured only by such Property and not by
any other assets of the Subsidiary acquired, and (B) is not increased in amount;


(g)            Liens arising from precautionary UCC financing statements
regarding operating leases to the extent such operating leases are permitted
hereby;


(h)            encumbrances consisting of minor easements, zoning restrictions,
or other restrictions on the use of real property that do not (individually or
in the aggregate) materially affect the value of the assets encumbered thereby
or materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;


(i)             Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution;


(j)             Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;


(k)            judgment and attachment Liens not giving rise to an Event of
Default, provided that (i) any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and (ii) no action to enforce such Lien has been commenced;


(l)             Liens on cash or Liquid Investments granted to Wells Fargo, for
its own account, to secure the Debt permitted under Section 6.1(h); and


(m)           Liens on Receivables owed by a Foreign Account Debtor securing the
Debt permitted under Section 6.1(f).


Section 6.3             Investments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, make or hold any direct or indirect investment in
any Person, including capital contributions to the Person, investments in or the
acquisition of the debt or equity securities of the Person, or any loans,
guaranties, trade credit, or other extensions of credit to any Person, other
than the following (collectively, the "Permitted Investments"):

 
-74-

--------------------------------------------------------------------------------

 

(a)            investments in the form of trade credit to customers of a Credit
Party arising in the ordinary course of business and represented by accounts
from such customers;


(b)            Liquid Investments;


(c)            loans, advances, or capital contributions to, or investments in,
or purchases or commitments to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person and existing on the
Effective Date, in each case as specified in the attached Schedule 6.3; provided
that, the respective amounts of such loans, advances, capital contributions,
investments, purchases and commitments shall not be increased (other than
appreciation);


(d)            loans and advances by a Credit Party to any other Credit Party;


(e)            investments in the form of Acquisitions permitted by Section 6.4;


(f)            (i) creation of any additional Subsidiaries domiciled in the U.S.
in compliance with Section 5.6. and (ii) creation of any additional Subsidiaries
domiciled outside of the U.S. in compliance with Section 5.6; provided that with
respect to any Subsidiary domiciled outside of the U.S., the initial
capitalization of such Subsidiary by the Parent or any of its Subsidiaries shall
not be in excess of the greater of (a) the minimum amount required by law and
(b) $10,000; provided further that, with respect to a Subsidiary domiciled in or
outside of the U.S., any contributions, loans, or advances to, or investments in
such Subsidiary (other than the initial capitalization of such Subsidiary) by
any Credit Party or any of its Subsidiaries shall be otherwise permitted under
this Section 6.3; and


(g)            travel advances or travel loans to officers and employees of any
Credit Party; provided that the aggregate outstanding amount of such advances
and loans shall not exceed $150,000.


Section 6.4             Acquisitions.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, make an Acquisition in a transaction or
related series of transactions other than the Wright Acquisition.


Section 6.5             Agreements Restricting Liens.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, create, incur, assume or permit
to exist any contract, agreement or understanding (other than this Agreement,
the Security Documents and agreements governing Debt permitted by Sections
6.1(d), (e) and (f) to the extent such restrictions govern only the asset
financed pursuant to such Debt) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Parent, or which
requires the consent of or notice to other Persons in connection therewith.

 
-75-

--------------------------------------------------------------------------------

 

Section 6.6             Use of Proceeds; Use of Letters of Credit.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to: (a) use the
proceeds of the Term Advances for any purposes other than to, on the Closing
Date, refinance the advances outstanding under, and as defined in, the Bilateral
Agreement; (b) use the proceeds of the Revolving Advances for any purposes other
than (i) to refinance the advances and other obligations outstanding under the
Bilateral Agreement, (ii) to finance a portion of the purchase price for the
Wright Acquisition, (iii) working capital purposes of any Credit Party, and (iv)
other general corporate purposes of any Credit Party, including the payment of
fees and expenses related to the entering into of this Agreement and the other
Credit Documents; or (c) use the proceeds of the Swing Line Advances or the
Letters of Credit for any purposes other than (i) working capital purposes of
any Credit Party and (ii) other general corporate purposes of any Credit
Party.  No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, use any part of the proceeds of Advances or Letters of
Credit for any purpose which violates, or is inconsistent with, Regulations T,
U, or X.


Section 6.7              Corporate Actions.


(a)            No Credit Party shall, nor shall it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person, except that
the Parent and the Borrower may merge with any of its wholly-owned Subsidiaries
and any Credit Party may merge or be consolidated with or into any other Credit
Party; provided that immediately after giving effect to any such proposed
transaction no Default would exist and, in the case of any such merger to which
the Parent or the Borrower is a party, the Parent or the Borrower is the
surviving entity.


(b)            No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its name, change its state of incorporation, formation
or organization, change its organizational identification number or reorganize
in another jurisdiction, create or suffer to exist any Subsidiary not existing
on the date of this Agreement, sell or otherwise dispose of any of its ownership
interest in any of its Subsidiaries, or in any manner rearrange its business
structure as it exists on the date of this Agreement, provided that (i) the
Parent may create or acquire new Subsidiaries if such new Subsidiaries comply
with Section 5.6 and such transactions otherwise comply with the terms of this
Agreement, (ii) a Credit Party may change its name, change its state of
incorporation, formation or organization, and change its organizational number
provided that such Credit Party has (A) given the Administrative Agent at least
thirty (30) days' prior notice of such change and (B) taken all actions
necessary or as requested by the Administrative Agent to ensure that the Liens
on the Collateral granted in favor of the Administrative Agent for the benefit
of the Secured Parties remain perfected, first-priority Liens, and (iii) a
Credit Party may dissolve or terminate the existence of any Inactive Subsidary.


Section 6.8             Sale of Assets.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, sell, convey, or otherwise transfer any of
its assets except that (a) any Credit Party may sell, convey, or otherwise
transfer any of its assets to any other Credit Party so long as no Default or
Event of Default has occurred and is continuing or would be caused thereby;
provided that the receiving Credit Party shall ratify, grant and confirm the
Liens on such assets (and any other related Collateral) pursuant to
documentation satisfactory to the Administrative Agent; (b) the Borrower and its
Subsidiaries may sell inventory in the ordinary course of business; and (c) the
Parent and its Subsidiaries may sell, convey, or otherwise transfer any
equipment provided that, (i) if such equipment is intended to constitute
Collateral under the Security Documents, before or after giving effect to such
Asset Sale, the aggregate amount of all Asset Sales of equipment that is
intended to constitute Collateral under the Security Documents and completed
during any fiscal year shall not exceed $1,000,000, (ii) if such equipment is
not intended to constitute Collateral under the Security Documents, before or
after giving effect to such Asset Sale, the aggregate amount of all Asset Sales
of equipment that was not intended to constitute Collateral under the Security
Documents and completed during any fiscal year shall not exceed $5,000,000, and
(iii) the consideration received in respect of any Asset Sale described in (i)
and (ii) shall be equal to or greater than the Fair Market Value of the
equipment subject to such Asset Sale.

 
-76-

--------------------------------------------------------------------------------

 

Section 6.9            Restricted Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to make any Restricted Payments except that so
long as no Default exists or would result from the making of such Restricted
Payment (a) the Subsidiaries of the Parent may make Restricted Payments to the
Parent or any other Credit Party, and (b) the Borrower may make scheduled
interest payments due under the Wright Seller Note which are permitted by
subordination terms as approved by the Administrative Agent.


Section 6.10           Affiliate Transactions.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Parent or any Subsidiary, as applicable, than those that could
be obtained in a comparable arm's length transaction with a Person that is not
such an affiliate.


Section 6.11           Line of Business.  No Credit Party shall, and shall not
permit any of its Subsidiaries to, change the character of the Parent's and its
Subsidiaries collective business as conducted on the date of this Agreement, or
engage in any type of business not reasonably related to the Parent's and its
Subsidiaries collective business as presently and normally conducted.


Section 6.12           Hazardous Materials.  No Credit Party (a) shall, nor
shall it permit any of its Subsidiaries to, create, handle, transport, use, or
dispose of any Hazardous Substance or Hazardous Waste, except in the ordinary
course of its business and except in compliance with Environmental Law other
than to the extent that such non-compliance could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change or in
any liability on the Lenders or the Administrative Agent, and (b) shall, nor
shall it permit any of its Subsidiaries to, release any Hazardous Substance or
Hazardous Waste into the environment and shall not permit any Credit Party's or
any Subsidiary's Property to be subjected to any release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

 
-77-

--------------------------------------------------------------------------------

 

Section 6.13           Compliance with ERISA.  Except for matters that
individually or in the aggregate could not reasonably be expected to cause a
Material Adverse Change, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly: (a) engage in any transaction in
connection with which the Parent or any Subsidiary could be subjected to either
a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or permit
any member of the Controlled Group to terminate, any Plan in a manner, or take
any other action with respect to any Plan, which could result in any liability
to the Parent, any Subsidiary or any member of the Controlled Group to the PBGC;
(c) fail to make, or permit any member of the Controlled Group to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Parent, a Subsidiary or member
of the Controlled Group is required to pay as contributions thereto; (d) permit
to exist, or allow any Subsidiary or any member of the Controlled Group to
permit to exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any member of the Controlled Group to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability; or (j)
amend or permit any member of the Controlled Group to amend, a Plan resulting in
an increase in current liability such that the Parent, any Subsidiary or any
member of the Controlled Group is required to provide security to such Plan
under section 401(a)(29) of the Code.


Section 6.14           Sale and Leaseback Transactions.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Parent or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Parent or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.


Section 6.15           Operating Leases.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any lease that constitutes an
operating lease under GAAP if the obligations of the Parent or such Subsidiary
as lessee under such lease would cause its lease payments (excluding payments
for taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under such lease) in respect of
all such leases entered into by the Parent and its Subsidiaries to exceed
$2,500,000 during any fiscal year of the Parent.

 
-78-

--------------------------------------------------------------------------------

 

Section 6.16           Limitation on Hedging.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Parent's or its Subsidiaries’ operations, (ii) is
longer than the term of the Term Loan, or (iii) obligates the Parent or any of
its Subsidiaries to any margin call requirements.


Section 6.17           Minimum Tangible Net Worth.  Parent shall not permit its
Tangible Net Worth as of the end of each fiscal quarter, commencing with the
quarter ending June 30, 2009, to be less than an amount equal to (i) 85% of its
Tangible Net Worth as of March 31, 2009 plus (ii) an amount equal to 50% of the
Parent's consolidated Net Income for each fiscal quarter ending on or after
March 31, 2009 in which such consolidated Net Income is greater than $0 plus
(iii) an amount equal to 100% of Equity Issuance Proceeds received by any Credit
Party or any Subsidiary after March 31, 2009.


Section 6.18           Leverage Ratio.  Parent shall not permit the Leverage
Ratio as of each fiscal quarter end, commencing with the quarter ending March
31, 2009, to be more than 2.25 to 1.00.


Section 6.19           Fixed Charge Coverage Ratio.  Parent shall not permit the
Fixed Charge Coverage Ratio as of each fiscal quarter end, commencing with the
quarter ending March 31, 2009, to be less than 1.50 to 1.0.


Section 6.20           Capital Expenditures.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, cause the aggregate Capital Expenditures
expended by the Parent or any of its Subsidiaries in any fiscal year (or, with
respect to any Subsidiary that was acquired during such fiscal year, the portion
of such fiscal year that such Subsidiary was a Subsidiary) to exceed $30,000,000
in the aggregate for such fiscal year.


Section 6.21           Landlord Agreements.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to (a) from and after May 15, 2009, hold, store
or otherwise maintain any equipment that is intended to constitute Collateral
pursuant to the Security Documents at premises within the U.S. which are not
owned by a Credit Party and which are not covered by a lien waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent unless either (i) such equipment is located at the job site under which
such equipment is then currently under contract, or (ii) the aggregate value of
all equipment located at premises within the U.S. which are not owned by a
Credit Party and which are not covered by a lien waiver or subordination
agreement in form and substance satisfactory to the Administrative Agent does
not exceed $500,000, or (b) after the Closing Date, enter into any new verbal or
written leases for premises located in the U.S. with any Person who has not
executed a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent (other than extensions of existing
leases).

 
-79-

--------------------------------------------------------------------------------

 

Section 6.22           Borrowing Base Deficiency.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, permit a Borrowing Base Deficiency
to exist at any time.


Section 6.23           Non-Obligor Entities.  Notwithstanding anything to the
contrary contained herein, including any provision of this Article 6, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, (a) create, assume,
incur or suffer to exist any Lien on or in respect of any of its Property
(including any Domestic Equipment) for the benefit of any Non-Obligor Entity,
(b) sell, assign, pledge, or otherwise transfer any of its Properties (including
any Domestic Equipment) to any Non-Obligor Entity, or (c) make or permit to
exist any loans, advances, or capital contributions to, or make any investment
in, or purchase or commit to purchase any stock or other securities or evidences
of indebtedness of or interests in, any Non-Obligor Entity or in any Properties
of any Non-Obligor Entity other than, without duplication, the following: (i)
the loans, advances, capital contributions, investments, and commitments made
prior to the date hereof in any Non-Obligor Entity; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
and commitments shall not be increased (other than by appreciation) and (ii)
such other investments permitted under Section 6.3(f) above.


Section 6.24           Amendment of the Subordinated Debt Terms.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend any of the
documents, including the Wright Seller Note, or terms governing the Debt
permitted under clause 6.1(g) hereunder, without the prior written consent of
the Administrative Agent, in the Administrative Agent’s sole reasonable
discretion.


ARTICLE 7


DEFAULT AND REMEDIES


Section 7.1              Events of Default.  The occurrence of any of the
following events shall constitute an "Event of Default" under this Agreement and
any other Credit Document:


(a)            Payment Failure.  Any Credit Party (i) fails to pay any principal
or interest when due under this Agreement or (ii) fails to pay, within three
Business Days of when due, any other amount due under this Agreement or any
other Credit Document, including payments of fees, reimbursements, and
indemnifications;


(b)            False Representation or Warranties.  Any representation or
warranty made or deemed to be made by any Credit Party or any officer thereof in
this Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect (provided such materiality
qualifier shall not apply in instances where a specific representation contains
a materiality or Material Adverse Change qualifier) at the time it was made or
deemed made;


(c)            Breach of Covenant.  (i) Any breach by any Credit Party of any of
the covenants in Section 5.2(d), Section 5.2(g), Section 5.3(a) or Article 6 of
this Agreement or the corresponding covenants in any Guaranty or (ii) any breach
by any Credit Party of any other covenant contained in this Agreement or any
other Credit Document and such breach shall remain unremedied for a period of
thirty days after the occurrence of such breach (such grace period to be
applicable only in the event such Default can be remedied by corrective action
of a Credit Party or any of its Subsidiaries);

 
-80-

--------------------------------------------------------------------------------

 

(d)            Guaranties.  Any provisions in the Guaranties shall at any time
(before its expiration according to its terms) and for any reason cease to be in
full force and effect and valid and binding on the Guarantors party thereto or
shall be contested by any party thereto; any Guarantor shall deny it has any
liability or obligation under such Guaranties; or any Guarantor shall cease to
exist other than as expressly permitted by the terms of this Agreement;


(e)            Security Documents.  Any Security Document shall at any time and
for any reason cease to create an Acceptable Security Interest in the Property
purported to be subject to such agreement in accordance with the terms of such
agreement or any material provisions thereof shall cease to be in full force and
effect and valid and binding on the Credit Party that is a party thereto or any
such Person shall so state in writing; provided that, with respect to the
acquisition of any new equipment title of which is evidenced by a certificate of
title, the Borrower shall have 30 days from the date of acquisition of such
equipment to deliver such certificate of title to the Administrative Agent and
otherwise create an Acceptable Security Interest in such equipment;


(f)             Cross-Default. (i) The Borrower or any Guarantor shall fail to
pay any principal of or premium or interest on its Debt which is outstanding in
a principal amount of at least $1,000,000.00 individually or when aggregated
with all such Debt of the Borrower and the Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt which is outstanding in a principal amount of at
least $1,000,000.00 individually or when aggregated with all such Debt of the
Borrower and the Subsidiaries so in default (other than Debt evidenced by the
Notes), and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt prior to
the stated maturity thereof; or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment); provided that, for purposes of this paragraph (f), the
"principal amount" of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;


(g)            Bankruptcy and Insolvency.  (i) Any Credit Party or any
Subsidiary of the Borrower (other than an Inactive Subsidiary) shall terminate
its existence or dissolve or (ii) any Credit Party or any Subsidiary of the
Borrower (A) admits in writing its inability to pay its debts generally as they
become due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under bankruptcy or
other laws for the relief of debtors; or consents to any reorganization,
arrangement, workout, liquidation, dissolution, or similar relief or (B) shall
have had, without its consent: any court enter an order appointing a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; any
petition filed against it seeking reorganization, arrangement, workout,
liquidation, dissolution or similar relief under bankruptcy or other laws for
the relief of debtors and such petition shall not be dismissed, stayed, or set
aside for an aggregate of 60 days, whether or not consecutive;

 
-81-

--------------------------------------------------------------------------------

 

(h)            Adverse Judgment.  The Borrower or any of its Subsidiaries
suffers final judgments against any of them since the date of this Agreement in
an aggregate amount, less any insurance proceeds covering such judgments which
are received or as to which the insurance carriers admit liability, greater than
$1,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, shall not be in effect;


(i)             Termination Events.  Any Termination Event with respect to a
Plan shall have occurred, and, 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent, such Termination Event shall
not have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
"substantial employer" (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $500,000.00;


(j)             Plan Withdrawals.  The Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and such withdrawing employer
shall have incurred a withdrawal liability in an annual amount exceeding
$500,000.00;


(k)            Change in Control.  The occurrence of a Change in Control; or


(l)             Material Adverse Change.  The occurrence of a Material Adverse
Change.


Section 7.2              Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to Section 7.1(g)) shall have
occurred and be continuing, then, and in any such event,


(a)            the Administrative Agent (i) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Borrower, declare that
the obligation of each Lender to make Advances and the obligation of the Issuing
Lender to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Notes, all interest
thereon, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest, and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties,

 
-82-

--------------------------------------------------------------------------------

 

(b)            the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as security for the Secured
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and


(c)            the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranties, or any other Credit Document for
the ratable benefit of the Secured Parties by appropriate proceedings.


Section 7.3             Automatic Acceleration of Maturity.  If any Event of
Default pursuant to Section 7.1(g) shall occur,


(a)            the obligation of each Lender to make Advances and the obligation
of the Issuing Lender to issue Letters of Credit shall immediately and
automatically be terminated and the Notes, all interest on the Notes, and all
other amounts payable under this Agreement shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties,


(b)            the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as security for the Secured
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and


(c)            the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranties, or any other Credit Document for
the ratable benefit of the Secured Parties by appropriate proceedings.


Section 7.4             Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent, if any, specified by Section 7.2 to authorize the
Administrative Agent to declare the Notes and any other amount payable hereunder
due and payable pursuant to the provisions of Section 7.2 or the automatic
acceleration of the Notes and all amounts payable under this Agreement pursuant
to Section 7.3, the Administrative Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent or such Lender to or for the credit or the account
of any Credit Party against any and all of the obligations of the Borrower now
or hereafter existing under this Agreement, the Notes held by the Administrative
Agent or such Lender, and the other Credit Documents, irrespective of whether or
not the Administrative Agent or such Lender shall have made any demand under
this Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured.  Each Lender agrees to promptly notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent and each Lender
under this Section 7.4 are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.

 
-83-

--------------------------------------------------------------------------------

 

Section 7.5             Remedies Cumulative, No Waiver.  No right, power, or
remedy conferred to any Lender in this Agreement or the Credit Documents, or now
or hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy.  No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy.  Any
Lender may cure any Event of Default without waiving the Event of Default.  No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.


Section 7.6             Application of Payments.  Prior to an Event of Default,
all payments made hereunder shall be applied by the Administrative Agent as
directed by the Borrower, but subject to the terms of this Agreement, including
the application of prepayments according to Section 2.5 and Section
2.12.  During the existence of an Event of Default, all payments and collections
received by the Administrative Agent shall be applied to the Secured Obligations
in accordance with Section 2.12 and otherwise in the following order:


 FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document;


 SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations (the amounts so applied to be distributed ratably among the Lenders
(and to the extent applicable to Hedging Arrangements, the Swap Counterparties
and to the extent applicable to Banking Services Obligations, Wells Fargo or its
Affiliate that is owed such obligations) pro rata in accordance with the amounts
of the Secured Obligations owed to them on the date of any such distribution);


 THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations,
Wells Fargo or its Affiliate that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;

 
-84-

--------------------------------------------------------------------------------

 

 FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap Counterparties and to the extent
applicable to Banking Services Obligations, Wells Fargo or its Affiliate that is
owed such obligations) pro rata in accordance with such amounts owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay such amounts payable to the Lenders under this
Credit Agreement, pro rata to the Lenders; and


 FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.


ARTICLE 8


THE ADMINISTRATIVE AGENT


Section 8.1             Appointment, Powers, and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates'
officers, directors, employees, and agents):  (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder; (c)
shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the Property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document unless requested by the
Majority Lenders in writing and it receives indemnification satisfactory to it
from the Lenders; and (e) shall not be responsible for any action taken or
omitted to be taken by it under or in connection with any Credit Document,
except for its own gross negligence or willful misconduct.  The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
the Administrative Agent with reasonable care.


Section 8.2             Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon any certification, notice, instrument,
writing, or other communication (including, without limitation, any thereof by
telephone or telecopy) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative
Agent.  The Administrative Agent may deem and treat the payee of any Notes as
the holder thereof for all purposes hereof unless and until the Administrative
Agent receives and accepts an Assignment and Acceptance executed in accordance
with Section 9.7.  As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding on all of the Lenders; provided, however, that the Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to any Credit Document or applicable
law or unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking any such action.

 
-85-

--------------------------------------------------------------------------------

 

Section 8.3             Defaults.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of a Default or Event of Default
unless the Administrative Agent has received written notice from a Lender or the
Borrower specifying such Default or Event of Default and stating that such
notice is a "Notice of Default".  In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interest of the Lenders.


Section 8.4             Rights as Lender.  With respect to its Commitments and
the Advances made by it, Wells Fargo (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term "Lender" or "Lenders"
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wells Fargo (and any successor acting as
Administrative Agent) and its Affiliates may (without having to account therefor
to any Lender) accept deposits from, lend money to, make investments in, provide
services to, and generally engage in any kind of lending, trust, or other
business with any Credit Party or any of its Subsidiaries or Affiliates as if it
were not acting as Administrative Agent, and Wells Fargo (and any successor
acting as Administrative Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.


Section 8.5              Indemnification.  


(a)            THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT
AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO
THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR
IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO
THE RESPECTIVE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH COMMITMENT), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 
-86-

--------------------------------------------------------------------------------

 

(b)            THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING
LENDER AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY
ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE REVOLVING ADVANCES THEN
HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE REVOLVING ADVANCES IS AT THE
TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE REVOLVING
COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN
OUTSTANDING AND NO REVOLVING COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO
THE REVOLVING COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING LENDER IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ISSUING
LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE ISSUING
LENDER'S OWN NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO REVOLVING LENDER SHALL BE LIABLE FOR ANY PORTION
OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING
LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE
FOREGOING, EACH REVOLVING LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS
PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY
THE ISSUING LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
TO THE EXTENT THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.

 
-87-

--------------------------------------------------------------------------------

 

Section 8.6             Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender agrees that it has, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the other Credit Parties and decision to enter into this Agreement
and that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under the Credit Documents.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder and for other
information in the Administrative Agent's possession which has been requested by
a Lender and for which such Lender pays the Administrative Agent's expenses in
connection therewith, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.


Section 8.7             Resignation of Administrative Agent and Issuing
Lender.  The Administrative Agent or the Issuing Lender may resign at any time
by giving written notice thereof to the Lenders and the Borrower.  Upon receipt
of notice of any such resignation, the Majority Lenders shall have the right to
appoint a successor Administrative Agent or Issuing Lender with, so long as no
Event of Default has occurred and is continuing, the consent of the Borrower,
which consent shall not be unreasonably withheld.  If no successor
Administrative Agent or Issuing Lender shall have been so appointed by the
Majority Lenders with the consent of the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent's or Issuing
Lender's giving of notice of resignation, then the retiring Administrative Agent
or Issuing Lender may, on behalf of the Lenders and the Borrower, appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $250,000,000.00 and, in the case of the Issuing Lender, a
Lender; provided that, if the Administrative Agent or Issuing Lender shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or Issuing
Lender shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that (A) in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (B) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation or removal and the provisions affecting
the Issuing Lender with respect to such Letters of Credit shall inure to the
benefit of the retiring Issuing Lender until the termination of all such Letters
of Credit) and (2) all payments, communications and determinations provided to
be made by, to or through the retiring Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent or Issuing Lender,
as applicable, as provided for above in this paragraph.  Upon the acceptance of
any appointment as Administrative Agent or Issuing Lender by a successor
Administrative Agent or Issuing Lender, such successor Administrative Agent or
Issuing Lender shall thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the retiring Administrative Agent or Issuing
Lender, and the retiring Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents, except that the retiring Issuing Lender shall remain the
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation or removal and the provisions affecting the
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring Issuing Lender until the termination of all such Letters of
Credit.  After any retiring Administrative Agent's or Issuing Lender's
resignation as Administrative Agent or Issuing Lender, the provisions of this
Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Credit Documents.

 
-88-

--------------------------------------------------------------------------------

 

Section 8.8              Collateral Matters.


(a)            The Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from such
Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
the Liens upon the Collateral granted pursuant to the Security Documents.  The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements.  By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).


(b)            The Lenders hereby, and any other Secured Party by accepting the
benefit of the Liens granted pursuant to the Security Documents, irrevocably
authorize the Administrative Agent to (i) release any Lien granted to or held by
the Administrative Agent upon any Collateral (a) upon termination of this
Agreement, termination of all Hedging Agreements with such Persons, termination
of all Letters of Credit, and the payment in full of all outstanding Advances,
Letter of Credit Obligations and all other Secured Obligations payable under
this Agreement and under any other Credit Document; (b) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted under this Agreement or any other Credit Document; (c)
constituting property in which no Credit Party owned an interest at the time the
Lien was granted or at any time thereafter; or (d) constituting property leased
to any Credit Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Credit Party to be, renewed or extended;
and (ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement.  Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 8.8.

 
-89-

--------------------------------------------------------------------------------

 

(c)            Notwithstanding anything contained in any of the Credit Documents
to the contrary, the Credit Parties, the Administrative Agent, and each Secured
Party hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranties, it being
understood and agreed that all powers, rights and remedies hereunder and under
the Security Documents may be exercised solely by Administrative Agent on behalf
of the Secured Parties in accordance with the terms hereof and the other Credit
Documents.  By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).


ARTICLE 9


MISCELLANEOUS


Section 9.1              Costs and Expenses.  The Borrower agrees to pay on
demand


(a)            all reasonable out-of-pocket costs and expenses of Administrative
Agent (but not of other Lenders) in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Notes, and the other Credit Documents including costs associated with field
examinations, appraisals, and the reasonable fees and out-of-pocket expenses of
outside counsel for Administrative Agent (but not of other Lenders), with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and


(b)            all out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including outside counsel fees and
expenses of each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Credit Documents.


Section 9.2              Indemnification; Waiver of Damages.  


(A)           INDEMNIFICATION.  EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN "INDEMNITEE")
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES, INCLUDING SUCH INDEMNITEE'S OWN NEGLIGENCE, EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE CASE OF
AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED.  THE FOREGOING INDEMNITY AND HOLD HARMLESS
SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES
THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR,
OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER UNDER
CLAUSE (A) OR (B) OF THE DEFINITION OF "DEFAULTING LENDER", WHETHER ASSERTED BY
ANY CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING LINE
LENDER.

 
-90-

--------------------------------------------------------------------------------

 

(b)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, agrees not to assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(c)            Survival.  Without prejudice to the survival of any other
agreement of the Credit Parties hereunder, the agreements and obligations of the
Credit Parties contained in this Section 9.2 shall survive the termination of
this Agreement, the termination of all Commitments, and the payment in full of
the Advances and all other amounts payable under this Agreement.

 
-91-

--------------------------------------------------------------------------------

 

Section 9.3             Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement, the Notes, or any other Credit Document, nor
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:


(a)            no amendment, waiver, or consent shall, unless in writing and
signed by all the Term Lenders and the Borrower, do any of the following:
(i)  reduce the principal of, or interest on, the Term Notes, (ii) postpone or
extend any date fixed for any payment of principal of, or interest on, the Term
Notes, including, without limitation, the Term Maturity Date, or (iii) change
the number of Term Lenders which shall be required for the Term Lenders to take
any action hereunder or under any other Credit Document;


(b)            no amendment, waiver, or consent shall, unless in writing and
signed by all the Revolving Lenders and the Borrower, do any of the following:
(i)  reduce the principal of, or interest on, the Revolving Notes, (ii) postpone
or extend any date fixed for any payment of principal of, or interest on, the
Revolving Notes, including, without limitation, the Revolving Maturity Date,
(iii) change the number of Revolving Lenders which shall be required for the
Revolving Lenders to take any action hereunder or under any other Credit
Document, or (iv) amend Section 2.2(f)(ii) or waive or consent to any departure
by the Borrower from the terms of thereof;


(c)            no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders and the Borrower, do any of the following:  (i) waive
any of the conditions specified in Article 3, (ii) reduce any fees or other
amounts payable hereunder or under any other Credit Document (other than those
specifically addressed above in this Section 9.3), (iii) increase the aggregate
Commitments (except pursuant to Section 2.15), (iv) postpone or extend any date
fixed for any payment of any fees or other amounts payable hereunder (other than
those otherwise specifically addressed in this Section 9.3), (v) other than as a
result of acceleration pursuant to Article 7, change the Term Maturity Date to a
date that is earlier than one day after the then effective Revolving Maturity
Date, amend the amortization schedule thereof to increase the principal
prepayment amounts, or otherwise change any provision hereof which would have
the effect of increasing the aggregate amount of Term Advances that are required
to be paid in any given year, (vi) amend Section 2.12(e), Section 7.6, this
Section 9.3 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, (vii)
release any Guarantor from its obligation under any Guaranty or, except as
specifically provided in the Credit Documents and as a result of transactions
permitted by the terms of this Agreement, release all or a material portion of
the Collateral except as permitted under Section 8.8(b); or (viii) amend the
definitions of "Majority Lenders", "Majority Revolving Lenders", "Majority Term
Lenders", or "Maximum Exposure Amount";


(d)            no Commitment of a Lender or any obligations of a Lender may be
increased without such Lender's written consent;

 
-92-

--------------------------------------------------------------------------------

 

(e)            no amendment, waiver, or consent shall, unless in writing and
signed by the Majority Revolving Lenders and the Majority Term Lenders,
adversely affect the interests, rights or obligations of the Revolving Lenders
in a manner substantially different from the effect of such amendment, waiver or
consent on the Term Lenders, it being understood that, if the excess of the
aggregate Revolving Commitments over the sum of (i) the aggregate outstanding
amount of all Revolving Advances plus (ii) the Letter of Credit Exposure plus
(iii) the aggregate outstanding amount of all Swing Line Advances, is greater
than $0, any amendment, waiver or consent that has the effect of curing or
waiving any Default shall require the consent of the Majority Revolving Lenders
in addition to all other consents required hereunder;


(f)            no amendment, waiver, or consent shall, unless in writing and
signed by the Majority Revolving Lenders and the Majority Term Lenders,
adversely affect the interests, rights or obligations of the Term Lenders in a
manner substantially different from the effect of such amendment, waiver or
consent on the Revolving Lenders;


(g)            no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document;


(h)            no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Lender in addition to the Lenders required above to take
such action, affect the rights or duties of the Issuing Lender under this
Agreement or any other Credit Document; and


(i)             no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above to
take such action, affect the rights or duties of the Swing Line Lender under
this Agreement or any other Credit Document.


Section 9.4             Severability.  In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.


Section 9.5             Survival of Representations and Obligations.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Credit Parties in connection herewith shall survive the
execution and delivery of this Agreement and the other Credit Documents, the
making of the Advances or the issuance of any Letters of Credit and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender's right to rely on such representations and
warranties.  All obligations of the Borrower or any other Credit Party provided
for in Sections 2.10, 2.11, 2.13(c), 9.1 and 9.2 and all of the obligations of
the Lenders in Section 8.5 shall survive any termination of this Agreement and
repayment in full of the Obligations.


Section 9.6             Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower, the Parent and the
Administrative Agent, and when the Administrative Agent shall have, as to each
Lender, either received a counterpart hereof executed by such Lender or been
notified by such Lender that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Parent, the
Administrative Agent, and each Lender and their respective successors and
assigns, except that neither the Borrower nor any other Credit Party shall have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Lender.

 
-93-

--------------------------------------------------------------------------------

 

Section 9.7              Lender Assignments and Participations.


(a)            Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Advances, its Notes, and its Commitments);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee; (ii) except in the case of an assignment to another Lender or an
assignment of all of a Lender's rights and obligations under this Agreement, any
such partial assignment with respect to the Revolving Commitments shall be in an
amount at least equal to $5,000,000.00 and any such partial assignment with
respect to the Term Loan shall be in an amount at least equal to $5,000,000;
(iii) each assignment of a Lender's rights and obligations with respect to
Revolving Advances and its Revolving Commitment shall be of an constant, and not
varying percentage of all of its rights and obligations under this Agreement as
a Revolving Lender and the Revolving Notes (other than rights of reimbursement
and indemnity arising before the effective date of such assignment) and shall be
of an equal pro rata share of the Assignor's interest in the Revolving Advances
and Revolving Commitments; (iv) each assignment of a Lender's rights and
obligations with respect to Term Advances and its Term Commitment shall be of an
constant, and not varying percentage of all of its rights and obligations under
this Agreement as a Term Lender and the Term Notes (other than rights of
reimbursement and indemnity arising before the effective date of such
assignment) and shall be of an equal pro rata share of the Assignor's interest
in the Term Advances and Term Commitments; and (v) the parties to such
assignment shall execute and deliver to the Administrative Agent for its
acceptance an Assignment and Acceptance, together with any Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500.00; provided that such processing fee shall not be required for the
initial assignments made by Wells Fargo as a Lender in connection with the
initial syndication of its Commitments hereunder.  Upon execution, delivery, and
acceptance of such Assignment and Acceptance and payment of the processing fee,
the assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement.  Upon the
consummation of any assignment pursuant to this Section 9.7, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee.  If
the assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of Taxes in
accordance with Section 2.13(e).


(b)            The Administrative Agent shall maintain at its address referred
to in Section 9.9 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Advances owing
to, each Lender from time to time (the "Register").  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.

 
-94-

--------------------------------------------------------------------------------

 

(c)            Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with any Notes subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to the parties thereto.


(d)            Each Lender may sell participations to one or more Persons in all
or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitments or its Advances)
provided, however, that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participant
shall be entitled to the benefit of the yield protection provisions contained in
Sections 2.10 and 2.11 and the right of set-off contained in Section 7.4, and
(iv) the Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to its Advances and its Notes and to approve any amendment,
modification, or waiver of any provision of this Agreement (other than
amendments, modifications, or waivers decreasing the amount of principal of or
the rate at which interest is payable on such Advances or Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Advances or Notes, or extending its Commitment).


(e)            Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time assign and pledge all or any portion of its Advances
and its Notes to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any Operating Circular issued by such Federal Reserve Bank.  No
such assignment shall release the assigning Lender from its obligations
hereunder.


(f)             Any Lender may furnish any information concerning the Parent or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of the following paragraph Section 9.8.


Section 9.8             Confidentiality.  The Administrative Agent, the Swing
Line Lender, the Issuing Lender, and each Lender (each a "Lending Party") agree
to keep confidential any information furnished or made available to it by any
Credit Party pursuant to this Agreement and identified by such Credit Party as
proprietary or confidential; provided that nothing herein shall prevent any
Lending Party from disclosing such information (a) to any other Lending Party or
any Affiliate of any Lending Party, or any officer, director, employee, agent,
or advisor of any Lending Party or Affiliate of any Lending Party for purposes
of administering, negotiating, considering, processing, implementing,
syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby, (b) to any other Person if directly
incidental to the administration of the credit facilities provided herein, (c)
as required by any Legal Requirement, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any regulatory agency
or authority, (f) that is or becomes available to the public or that is or
becomes available to any Lending Party other than as a result of a disclosure by
any other Lending Party prohibited by this Agreement, (g) in connection with any
litigation relating to this Agreement or any other Credit Document to which such
Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any right or remedy under this
Agreement or any other Credit Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions similar to those
contained in this Section 9.8.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any Lending Party
from providing information to any bank or other regulatory or governmental
authorities, including the Federal Reserve Board and its supervisory staff; (b)
require or permit any Lending Party to disclose to any Credit Party that any
information will be or was provided to the Federal Reserve Board or any of its
supervisory staff; or (c) require or permit any Lending Party to inform any
Credit Party of a current or upcoming Federal Reserve Board examination or any
nonpublic Federal Reserve Board supervisory initiative or action.

 
-95-

--------------------------------------------------------------------------------

 

Section 9.9             Notices, Etc.  All notices and other communications
(other than Notices of Borrowing and Notices of Continuation or Conversion,
which are governed by Article 2 of this Agreement) shall be in writing and hand
delivered with written receipt, telecopied, sent by facsimile (with a hard copy
sent as otherwise permitted in this Section 9.9), sent by a nationally
recognized overnight courier, or sent by certified mail, return receipt
requested as follows: if to a Credit Party, as specified on Schedule II and if
to any Lender, the Swing Line Lender, or the Issuing Lender, at its credit
contact specified under its name on Schedule II.  Each party may change its
notice address by written notification to the other parties.  All such notices
and communications shall be effective when delivered, except that notices and
communications to any Lender, Swing Line Lender, or the Issuing Lender pursuant
to Article 2 shall not be effective until received and, in the case of telecopy,
such receipt is confirmed by such Lender, Swing Line Lender or Issuing Lender,
as applicable, verbally or in writing.


Section 9.10           Business Loans.  Each Credit Party warrants and
represents that the Obligations evidenced by the Notes are and shall be for
business, commercial, investment or other similar purposes and not primarily for
personal, family, household or agricultural use, as such terms are used in
Chapter One ("Chapter One") of the Texas Credit Code.  At all such times, if
any, as Chapter One shall establish a Maximum Rate, the Maximum Rate shall be
the "indicated rate ceiling" (as such term is defined in Chapter One) from time
to time in effect.


Section 9.11           Usury Not Intended.  It is the intent of each Credit
Party and each Lender in the execution and performance of this Agreement and the
other Credit Documents to contract in strict compliance with applicable usury
laws, including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of Texas, if any, and the United
States of America from time to time in effect.  In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement "interest" shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Notes (or if such Notes shall have
been paid in full, refund said excess to the Borrower).  In the event that the
maturity of the Notes are accelerated by reason of any election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Notes (or, if the
applicable Notes shall have been paid in full, refunded to the Borrower of such
interest).  In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Credit Parties and the
Lenders shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Notes all amounts considered to be interest under applicable law at
any time contracted for, charged, received or reserved in connection with the
Obligations.  The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

 
-96-

--------------------------------------------------------------------------------

 

Section 9.12           Usury Recapture.  In the event the rate of interest
chargeable under this Agreement at any time is greater than the Maximum Rate,
the unpaid principal amount of the Advances shall bear interest at the Maximum
Rate until the total amount of interest paid or accrued on the Advances equals
the amount of interest which would have been paid or accrued on the Advances if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In the event, upon payment in full of the Advances, the total amount
of interest paid or accrued under the terms of this Agreement and the Advances
is less than the total amount of interest which would have been paid or accrued
if the rates of interest set forth in this Agreement had, at all times, been in
effect, then the Borrower shall, to the extent permitted by applicable law, pay
the Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances.  In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.


Section 9.13           Governing Law.  This Agreement, the Notes and the other
Credit Documents (unless otherwise expressly provided therein) shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Texas.  Without limiting the intent of the parties set forth above, (a) Chapter
346 of the Texas Finance Code, as amended (relating to revolving loans and
revolving tri-party accounts (formerly
Tex.  Rev.  Civ.  Stat.  Ann.  Art.  5069, Ch.  15)), shall not apply to this
Agreement, the Notes, or the transactions contemplated hereby and (b) to the
extent that any Lender may be subject to Texas law limiting the amount of
interest payable for its account, such Lender shall utilize the indicated
(weekly) rate ceiling from time to time in effect.  Each Letter of Credit shall
be governed by either (i) the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
or (ii) the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Lender.  

 
-97-

--------------------------------------------------------------------------------

 

Section 9.14           Submission to Jurisdiction.  Each Credit Party hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Agreement or the other Credit Documents, and each Credit Party hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court.  Each Credit Party hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding.  Each Credit Party hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to such Credit Party at its address set forth in this
Agreement.  Each Credit Party hereby agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Section shall affect the rights of any Lender to serve
legal process in any other manner permitted by the law or affect the right of
any Lender to bring any action or proceeding against any Credit Party or its
Property in the courts of any other jurisdiction.


Section 9.15           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.


Section 9.16           Waiver of Jury.  EACH CREDIT PARTY, THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 9.17           USA Patriot Act.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information that
identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act.


PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY'S AUTHORIZED REPRESENTATIVE.

 
-98-

--------------------------------------------------------------------------------

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT.  THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Remainder of this page intentionally left blank.  Signature pages follow.]

 
-99-

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.
 
 

 
BORROWER:
             
BOOTS & COOTS SERVICES, LLC
             
By:
/s/ CARY BAETZ
 
Name:  
Cary Baetz
 
Title:
Chief Financial Officer
       
PARENT:
             
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
             
By:
/s/ CARY BAETZ
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer

 
 
Signature page to Credit Agreement
(Boots & Coots Services, LLC)

 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
       
WELLS FARGO BANK,
   
NATIONAL ASSOCIATION
   
as Administrative Agent, Swing Line Lender
   
and Issuing Lender
                   
By:
/s/ MICHAEL W. NYGREN
 
Name:  
Michael W. Nygren
 
Title:
Vice President
             
LENDERS:
       
WELLS FARGO BANK,
   
NATIONAL ASSOCIATION
   
as a Revolving Lender and a Term Lender
             
By:
/s/ MICHAEL W. NYGREN
 
Name:
Michael W. Nygren
 
Title:
Vice President

 
 
Signature page to Credit Agreement
(Boots & Coots Services, LLC)

 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA
 
as a Revolving Lender and a Term Lender
             
By:
/s/ JAY T. SARTAIN
 
Name:  
Jay T. Sartain
 
Title:
Authorized Signatory

 
 
Signature page to Credit Agreement
(Boots & Coots Services, LLC)

 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.
 
as a Revolving Lender and a Term Lender
             
By:
/s/ GARY L. MINGLE
 
Name:  
Gary L. Mingle
 
Title:
Senior Vice President

 
 
Signature page to Credit Agreement
(Boots & Coots Services, LLC)

 

--------------------------------------------------------------------------------

 

SCHEDULE I
Pricing Schedule


The Applicable Margin with respect to Commitment Fee, Revolving Advances, Term
Advances and Swing Line Advances shall be determined in accordance with the
following Table based on the Parent's Leverage Ratio as reflected in the
Compliance Certificate delivered in connection with the Financial Statements
most recently delivered pursuant to Section 5.2.  Adjustments, if any, to such
Applicable Margin shall be effective on the date the Administrative Agent
receives the applicable Financial Statements and corresponding Compliance
Certificate as required by the terms of this Agreement.  If the Borrower fails
to deliver the Financial Statements and corresponding Compliance Certificate to
the Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such Financial Statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, Term Advances and Swing Line
Advances shall be determined at Level III and shall remain at such level until
the date such Financial Statements and corresponding Compliance Certificate are
so delivered by the Borrower.   Notwithstanding the foregoing, the Borrower
shall be deemed to be at Level I described below until delivery of its unaudited
Financial Statements and corresponding Compliance Certificate for the fiscal
quarter ending March 31, 2009.  Notwithstanding anything to the contrary
contained herein, the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.8(c).


Applicable
Margin
Leverage Ratio
Eurodollar
Advances
Base Rate
Advances
Commitment
Fee
         
Level I
Is less than 1.50
5.25%
4.25%
1.300%
Level II
Is equal to or greater than 1.50 but less than 1.75
5.50%
4.50%
1.350%
Level III
Is equal to or greater than 1.75
5.75%
4.75%
1.400%

 
 

--------------------------------------------------------------------------------